Exhibit (10)(az)






















MET-PRO CORPORATION
RETIREMENT SAVINGS PLAN


(Effective as of January 1, 2007)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
MET-PRO CORPORATION
RETIREMENT SAVINGS PLAN


TABLE OF CONTENTS
 

    Page       INTRODUCTION    1

 

ARTICLE 1  DEFINITIONS 2

 
1.01
 
Account
2
1.02
 
Account Balance
2
1.03
 
Affiliated Company
2
1.04
 
Before-Tax Contributions
2
1.05
 
Before-Tax Contributions Account
2
1.06
 
Beneficiary
2
1.07
 
Board of Directors
2
1.08
 
Break in Service
2
1.09
 
Catch-Up Contributions
3
1.10
 
Code
3
1.11
 
Company
3
1.12
 
Compensation
3
1.13
 
Covered Employee
4
1.14
 
Disabled or Total and Permanent Disability or Disability
4
1.15
 
Early Retirement Age
4
1.16
 
Effective Date
4
1.17
 
Employee
4
1.18
 
Employer
5
1.19
 
Employer Contributions
5
1.20
 
Employer Contributions Account
5
1.21
 
Entry Date
5



-i-

--------------------------------------------------------------------------------

Table of Contents
 
 
1.22
 
ERISA
5
1.23
 
Highly Compensated Employee
6
1.24
 
Hour of Service
6
1.25
 
Investment Fund
6
1.26
 
Matching Contributions
6
1.27
 
Matching Contributions Account
6
1.28
 
Normal Retirement Age
7
1.29
 
Non-Highly Compensated Employee
7
1.30
 
Participant
7
1.31
 
Plan
7
1.32
 
Plan Administrator
7
1.33
 
Plan Year
7
1.34
 
Rollover Account
7
1.35
 
Rollover Amount
7
1.36
 
Spouse
7
1.37
 
Transferred Account
8
1.38
 
Trust Agreement
8
1.39
 
Trustee
8
1.40
 
Trust Fund
8
1.41
 
Valuation Date
8
1.42
 
Year of Service
8




ARTICLE 2 PARTICIPATION 9



2.01
 
Eligibility
9
2.02
 
New Participants
9
2.03
 
Effect of Break in Service
10
2.04
 
Designation of Beneficiary
10



-ii-

--------------------------------------------------------------------------------

Table of Contents




ARTICLE 3 CONTRIBUTIONS AND VESTING 12



3.01
 
Before-Tax Contributions
12
3.02
 
Employer Contributions
14
3.03
 
Matching Contributions
16
3.04
 
Allocation of Matching Contributions
16
3.05
 
Rollover Amount
17
3.06
 
Vesting of Account
17
3.07
 
Forfeitures
17




ARTICLE 4 LIMITATIONS ON CONTRIBUTIONS 20



4.01
 
Maximum Amount of Before-Tax Contributions
20
4.02
 
Deductibility
20
4.03
 
Limitation on Annual Additions
21
4.04
 
Actual Deferral Percentage Test
22
4.05
 
Actual Contribution Percentage Test
25




ARTICLE 5 INVESTMENT OF ACCOUNTS 27


5.01
 
Investment Elections
27
5.02
 
Responsibility for Investment Elections
28
5.03
 
Limitations on Investments
28
5.04
 
Interim Investments
28
5.05
 
Limitation on Duties
29




ARTICLE 6 VALUATION OF ACCOUNTS 30


6.01
 
Valuation of Investment Funds
30
6.02
 
Valuation of Participants’ Accounts
30

 

-iii-

--------------------------------------------------------------------------------


 
 

ARTICLE 7 LOANS 31



7.01
 
Authority to Make Loans
31
7.02
 
Maximum Principal Amount
31
7.03
 
Interest Rate
32
7.04
 
Repayment Period
32
7.05
 
Method of Repayment
32
7.06
 
Security
32
7.07
 
Default
33
7.08
 
Termination of Employment
33
7.09
 
Funding of Loans
33




ARTICLE 8 DISTRIBUTION OF BENEFITS 34



8.01
 
Time of Distribution
34
8.02
 
Minimum Distributions
34
8.03
 
Latest Commencement of Benefits
41
8.04
 
Method of Payment
41
8.05
 
Payment to Minors or Incompetents
44
8.06
 
Distribution Under Qualified Domestic Relations Orders
44
8.07
 
Direct Rollover Provisions
44




ARTICLE 9 IN-SERVICE WITHDRAWALS 47



9.01
 
Hardship Withdrawals
47

 
 
 
 

 
-iv-

--------------------------------------------------------------------------------

Table of Contents




ARTICLE 10 TRUST FUND  50

 
10.01
 
Trust Agreement
50
10.02
 
Trustee
50
10.03
 
Separate Funds
50
10.04
 
Investment Managers
50




ARTICLE 11 ADMINISTRATION 52



11.01
 
Plan Administrator
52
11.02
 
Duties and Powers
52
11.03
 
Standard of Conduct
53
11.04
 
Delegation
53
11.05
 
Rules and Decisions
53
11.06
 
Compensation
54
11.07
 
Insurance
54
11.08
 
Change of Plan Administrator
54
11.09
 
Disqualification
55
11.10
 
Rights of Those Administering the Plan
55
11.11
 
Administrative Expenses
55
11.12
 
Non-Discrimination
56
11.13
 
Correction of Errors
56




ARTICLE 12 CLAIMS PROCEDURE 57



12.01
 
Claim for Benefits
57
12.02
 
Timing of Notification of Benefit Determination
57
12.03
 
Manner and Content of Benefit Determinations
57
12.04
 
Appeal of Adverse Benefit Determinations
58
12.05
 
Timing of Notification of Benefit Determination on Review
59
12.06
 
Manner and Content of Notification of Benefit Determination on Review
60
12.07
 
Failure to Follow Claims Procedures
61

-v-

--------------------------------------------------------------------------------

Table of Contents
 
 

ARTICLE 13 AMENDMENT, WITHDRAWAL, TERMINATION AND MERGER 62



13.01
 
Amendment
62
13.02
 
Application of Amendments to Benefits Previously Determined
62
13.03
 
Right to Terminate
63
13.04
 
Withdrawal of an Employer
63
13.05
 
Merger, Consolidation or Transfer
63




ARTICLE 14 MISCELLANEOUS 65

 
14.01
 
Benefits Payable from the Trust Fund
65
14.02
 
Elections
65
14.03
 
No Right to Continued Employment
65
14.04
 
Inalienability of Benefits and Interest
66
14.05
 
Exclusive Benefit
66
14.06
 
Address of Record
67
14.07
 
Headings
67
14.08
 
Use of Masculine/Feminine; Singular/Plural
67
14.09
 
Payment of Expenses
68
14.10
 
Tax Status of the Plan
68
14.11
 
Governing Law
68
14.12
 
Personal Right
68
14.13
 
Determination of Payee
68
14.14
 
Interpretation
69
14.15
 
USERRA and Code Section 414(u) Compliance
69




ARTICLE 15 TOP HEAVY PROVISIONS 70



15.01
 
Definition of Terms Used in This Article 15
70
15.02
 
Consequences of Top Heavy Status
72

 
-vi-

--------------------------------------------------------------------------------

Table of Contents
 
MET-PRO CORPORATION
RETIREMENT SAVINGS PLAN


INTRODUCTION


Met-Pro Corporation (the “Company”) sponsors this Met-Pro Corporation Retirement
Savings Plan (the “Plan”).  The Plan was originally adopted effective January 1,
1999, and has been previously amended and restated.  This amendment and
restatement is effective January 1, 2007.


 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
-1-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE 1
DEFINITIONS


1.01           “Account” means a Participant’s Before-Tax Contributions Account,
Matching Contributions Account, Rollover Account, Employer Contribution Account,
and to the extent applicable, the Transferred Accounts.


1.02           “Account Balance” means the entire amount allocated to a
Participant’s Accounts in the Trust Fund.


1.03           “Affiliated Company” means each trade or business (whether or not
incorporated) which together with the Employer is treated as a controlled group
of corporations, as under common control or as an affiliated service group,
within the meaning of Section 414(b), (c), (m) or (o) of the Code, except that
the modification provided for in Section 415(h) of the Code shall be taken into
account where applicable.


1.04           “Before-Tax Contributions” means the contributions made on behalf
of a Participant by the Employer pursuant to Section 3.01.


1.05           “Before Tax Contributions Account” means the account used to
record a Participant’s interest in the Plan attributable to his Before-Tax
Contributions.  The Before-Tax Contribution Account shall include a
Participant’s interest in Catch-Up Contributions.


1.06           “Beneficiary” means any person or persons last designated by a
Participant under Section 2.03 of the Plan.


1.07           “Board of Directors” means the Board of Directors of the Company.


1.08           “Break in Service” means a 12-consecutive-month period in which a
Participant fails to complete at least 500 Hours of Service.  In the case of an
Employee who is absent from work solely for maternity or paternity reasons, the
12-consecutive-month period beginning on the first
 
-2-

--------------------------------------------------------------------------------

Table of Contents
 
anniversary of the first date of such absence shall not constitute a Break in
Service.  An absence from work for maternity or paternity reasons means an
absence (i) by reason of pregnancy of the individual, (ii) by reason of the
birth of a child of the individual, (iii) by reason of the placement of a child
with the individual in connection with the adoption of such child by such
individual or (iv) for purposes of caring for such child for a period beginning
immediately following such birth or placement.  The service credited under this
paragraph shall be credited (x) in the Plan Year in which the absence begins if
the crediting is necessary to prevent a Break in Service in that period or (y)
in all other situations in the following Plan Year.


1.09           “Catch-Up Contributions” means those contributions made pursuant
to Section 3.01(e) of the Plan and held in a Participant’s Before-Tax
Contribution Account.


1.10           “Code” means the Internal Revenue Code of 1986, as amended.


1.11           “Company” means Met-Pro Corporation and its successors.


1.12           “Compensation” means all remuneration received by an Employee
from the Employer for services performed for the Employer which are subject to
Federal income tax withholding at the source, excluding disability pay paid
under the Employer’s short-term disability plan.  In addition, Compensation
shall include amounts not currently included in income by reason of the
application of Code Sections 125, 132(f)(4) or 402(e)(3), or 403(g)(3).


The annual Compensation of each Participant taken into account under the Plan
for any Plan Year shall not exceed the Code Section 401(a)(17) limit, as
adjusted by the Adjustment Factor.  Compensation of each Employee that may be
taken into account under the Plan shall not exceed the first $200,000 of an
Employee’s Compensation (as adjusted by the Secretary of the Treasury under Code
section 415(d)).


Compensation shall include payments of regular Compensation received by the
Employee in his or her final paycheck(s), including commissions and/or a payout
of unused
-3-

--------------------------------------------------------------------------------

Table of Contents
 
vacation, if such amounts are paid by the later of 2½ months following the
Employee’s severance from employment or the end of the Plan Year.


1.13           “Covered Employee” means any Employee of the Employer, except:
(i) an Employee who is a nonresident alien (within the meaning of Code §
7701(b)(1)(B)) who receives no earned income (within the meaning of Code §
911(d)(2)) from the Employer which constitutes income from sources within the
United States (within the meaning of Code § 861(a)(3)); (ii) an Employee who is
a member of a collective bargaining unit covered under a collective bargaining
agreement which was the subject of good faith bargaining between the Employer
and a collective bargaining representative except that the Plan shall include
Employees designated as Met-Pro Corporation Fybroc Union employees; and (iii)
any majority owner of the Employer or a family member of such owner.


1.14           “Disabled” or “Total and Permanent Disability” or “Disability”
means having a disability which qualifies the Participant for the
Employer-sponsored long-term disability benefits (“LTD benefits”), if any.  A
Participant shall be Disabled only so long as he or she continues to qualify for
LTD benefits.  To be Totally and Permanently Disabled, the disability must arise
while the Participant is employed by an Employer or an Affiliate.


1.15           “Early Retirement Age” means for Employees in the Air and Water
Technologies Corporation (Flex Kleen Division) covered under the prior plans
applicable to such employees as set forth in Appendix A, age 55 and 7 Years of
Vesting Service.


1.16           “Effective Date” means January 1, 2007.


1.17           “Employee” means any person who is paid a common law employee of
the Employer but does not include any individual hired and classified by the
Employer as an independent contractor or subcontractor, or individuals hired for
a specified temporary period of time, or the duration of a special project, with
no expectation of long-term employment (unless and until said individual is
specifically notified by the Employer that he is being reclassified as a regular
employee).

-4-

--------------------------------------------------------------------------------

Table of Contents
 
In addition, the term “Employee” shall not include a “leased employee” of an
Employer.  A “leased employee” is any person who is not an employee and who
provides services to the Employer (A) under an agreement between the Employer
and the leasing organization, (B) such services have been performed by the
person for the recipient (or for the recipient and related persons as defined in
Code Section 414(n)) on a substantially full time basis for at least one year,
and (C) such services are performed under the primary direction and control of
the Employer.  Notwithstanding, a “leased employee” shall be treated as an
employee of the Employer solely to the extent required under Code Section 414(n)
(but shall in no event be eligible to participate in the Plan). However, “leased
employees” shall not be treated as employees of the Employer to the extent
permitted under Code Section 414(n) if the leased employees constitute no more
than 20% of the Employer’s “non-highly compensated” work force, and the leasing
organization maintains a qualified nonintegrated money purchase pension plan in
which: (a) at least 10% of compensation is contributed for each participant, (b)
participants are immediately fully vested in all contributions, and (c) each
leasing organization employee immediately participates.


1.18           “Employer” means the Company and each other Affiliated Company
that adopts this Plan with the approval of the Board of Directors and subject to
such conditions as the Board of Directors may impose.


1.19           “Employer Contributions” means the contributions made on behalf
of a Participant by the Employer pursuant to Section 3.02.


1.20           “Employer Contributions Account” means the account used to record
a Participant’s interest in the Plan attributable to Employer Contributions.


1.21           “Entry Date” means the earlier of the first day of the Plan Year,
or the first day of the fourth, seventh or tenth month of the Plan Year
coinciding with or next following the date on which an Employee meets the
eligibility requirements.


1.22           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

-5-

--------------------------------------------------------------------------------

Table of Contents
 
1.23           “Highly Compensated Employee” means for a particular Plan Year,
any Employee who (i) performs services for the Company and any Affiliated
Company during the Plan Year or the immediately preceding Plan Year and who was,
or is, a “5 percent owner” (as defined in Section 416 of the Code), or (ii) for
the preceding Plan Year received “compensation” (as defined in Section 415 of
the Code) from the Company and any Affiliated Company in excess of $100,000 (as
adjusted).


A Highly Compensated Employee includes any Employee who separated from service
(or was deemed to have separated) prior to the determination year, performed no
service for the Employer during the determination year, and was a highly
compensated active employee for either the separation year or any determination
year ending on or after the Employee’s 55th birthday.


1.24           “Hour of Service” means, in accordance with Department of Labor
Regulation Section 2530.200b-2, each hour for which an Employee is directly or
indirectly paid, or entitled to be paid by an Employer, regardless of whether
employment duties are performed, and each hour for which back pay, irrespective
of mitigation of damages, has been either awarded or agreed to by an
Employer.  These hours shall be credited to an Employee for the computation
period during which his employment duties were performed, but in the event a
payment is made or due for a reason other than the performance of duties, hours
shall be credited for the computation period during which the absence from work
occurred.


1.25           “Investment Fund” means any of the funds in which a Participant
may direct the investment of his or her Account.  The Plan Administrator shall
have complete and exclusive discretion (i) to designate the type and number of
funds and (ii) to change the type and number of funds.


1.26           “Matching Contributions” means the contributions made on behalf
of a Participant by the Employer pursuant to Section 3.03.


1.27           “Matching Contributions Account” means the account used to record
a Participant’s interest in the Plan attributable to his or her Matching
Contributions.
 
-6-

--------------------------------------------------------------------------------

Table of Contents
 
1.28           “Normal Retirement Age” means the attainment of age 65.


1.29           “Non-Highly Compensated Employee” means each Covered Employee who
is eligible to make Before-Tax Contributions to the Plan and who is not a Highly
Compensated Employee.


1.30           “Participant” means a Covered Employee who has met the
eligibility requirements of Article 2 or an Employee and, where applicable,
includes a former Employee who has a balance in his Account.


1.31           “Plan” means this Met-Pro Corporation Retirement Savings Plan, as
amended from time to time.


1.32           “Plan Administrator” means the Company.


1.33           “Plan Year” means the calendar year.


1.34           “Rollover Account” means the account used to record a
Participant’s interest in the Plan attributable to any Rollover Amount.


1.35           “Rollover Amount” means a Participant contribution of an eligible
rollover distribution from a qualified plan described in Section 401(a), 403(a),
403(b) or 457(b) of the Code, excluding a rollover that includes after-tax
employee contributions.  The Plan will accept a Participant rollover
contribution of a distribution from an individual retirement account or annuity
described in Section 408(a) or 408(b) of the Code (“Eligible IRA”) that is
eligible to be rolled over and would otherwise be includible in gross income but
will not accept a rollover contribution from the portion of a distribution from
an Eligible IRA that is eligible to be rolled over and otherwise includible in
gross income.


1.36           “Spouse” means the person to whom a Participant is legally
married (as determined under the laws of the state in which he was a resident at
the time or marriage).


-7-

--------------------------------------------------------------------------------

Table of Contents
 
1.37           “Transferred Account” means the account used to record a
Participant’s interest in the Plan attributable to amounts described in Appendix
A.


1.38           “Trust Agreement” means the trust agreement between the Company
and the Trustee, and any amendments or supplements thereto or any successor
trust agreement or agreements, under which one or more trusts are established
and maintained to hold all or a portion of the Trust Fund and includes any
agreement establishing a custodian account or annuity contract.


1.39           “Trustee” means the person or entity appointed under Article 10,
or any successor Trustee as named by the Company, and includes any custodian
under a custodian account or any insurer with respect to an annuity contract.


1.40           “Trust Fund” means all money or other property transferred by the
Employer to the Trustee in accordance with the Plan and held by the Trustee
under the Trust Agreement.


1.41           “Valuation Date” means each business day for which securities are
traded on a nationally recognized securities market and any other date
determined by the Plan Administrator.


1.42           “Year of Service” means each Plan Year in which an Employee earns
1,000 or more Hours of Service.  Solely for purposes of determining eligibility
to participate under Article 2, Year of Service means the 12-month period
commencing on the date of employment, and each anniversary thereafter, during
which the Employee completes 1,000 or more Hours of Service.
 
 
 
 
 
 

 
-8-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE 2
PARTICIPATION


2.01           Eligibility


Each Covered Employee shall become a Participant on the earlier of (a) or (b)
below.


(a)           Each Covered Employee shall become a Participant as of the first
Entry Date that coincides with or next follows the later of the date a Covered
Employee (i) attains age 21 or (ii) completes 500 Hours of Service with the
Employer measured only by service performed during each six (6) month period
preceding each Entry Date.


(b)           Each Covered Employee shall become a Participant as of the first
Entry Date that coincides with or next follows the later of the date a Covered
Employee (i) attains age 21 or (ii) completes a Year of Service with the
Employer in the twelve (12) month period beginning on the Participant’s date of
employment and each anniversary thereafter.


For purposes of this subsection (b), service earned with the following
predecessor organizations will be recognized for eligibility purposes: (i) the
Flex Kleen Division of Met-Pro Corporation; (ii) Strobic Air Corporation, a
subsidiary of Met-Pro Corporation; and (iii) Pristine Water Solutions, Inc.
(with respect to former employees of Pristine Hydrochemical, Inc.).


2.02           New Participants


Except as provided in Section 3.01, each Covered Employee who first becomes a
Participant on or after January 1, 2007 shall be automatically enrolled and
participate in the Plan as of the Entry Date following the date the Employee
meets the requirements of Section 2.01 in accordance with Section 3.01.
 
-9-

--------------------------------------------------------------------------------

Table of Contents
 
2.03           Effect of Break in Service


Participation in this Plan shall continue unless and until a Participant incurs
a Break in Service.  If such Participant is re-employed following a Break in
Service, he shall resume participation in the Plan effective as of his date of
re-employment.  If a Participant is rehired after incurring 5 one-year Breaks in
Service, his prior Years of Service shall be counted for purposes of 2.01(b),
except for a Participant who first became a Participant on or after January 1,
2007 and who was 0% vested at the time the Break in Service commenced.


2.04           Designation of Beneficiary


(a)           Procedures for Designating


Each Participant shall have the right to designate a Beneficiary to receive the
interest of such Participant in the Trust Fund upon the death of the
Participant.  A Beneficiary designation under the Plan must be made in the form
prescribed by the Plan Administrator.  A Beneficiary designation shall be held
on file by the Plan Administrator and shall remain binding until effectively
changed by the Participant in accordance with procedures established by the Plan
Administrator.


A Participant who wishes to designate, or who previous to marriage has
designated, a primary Beneficiary other than his Spouse, shall furnish to the
Plan Administrator the written and notarized consent of his Spouse.  Unless
otherwise specified by law or regulation, the designation of a non-Spouse
Beneficiary shall be ineffective absent the Spouse’s consent.  Subject to the
required Spouse’s consent, a Participant shall have the right to change or
revoke any Beneficiary designation, at any time and from time to time, by filing
a new designation or notice of revocation with the Plan Administrator.  A
Spouse’s consent applies only to the signatory Spouse and does not bind any
future Spouse.  In the event the Participant remarries, the new Spouse will be
deemed to be the Beneficiary, unless the procedures set forth above to designate
another Beneficiary are followed with respect to the new Spouse.
 
-10-

--------------------------------------------------------------------------------

Table of Contents
 
(b)           Death of Participant Prior to or while Receiving Payments


If a Participant dies while entitled to receive any payment under the Plan, the
payment shall be made to his Beneficiary.  If a Participant dies without having
an effective designation in effect, or if no designated Beneficiary survives
such Participant, any payments becoming payable under this Plan by reason of his
death shall be paid, in accordance with procedures established by the Plan
Administrator and on direction of the Plan Administrator, to the Participant’s
estate.


(c)           Death of Beneficiary while Receiving Payments


If a Beneficiary dies at any time when any amount remains to be paid to him
under this Plan, and if the Participant has not named a successor or contingent
Beneficiary, the remaining benefits shall be paid, in accordance with procedures
established by the Plan Administrator and on the direction of the Plan
Administrator, to the Participant’s estate.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
-11-

--------------------------------------------------------------------------------

Table of Contents

 
ARTICLE 3
CONTRIBUTIONS AND VESTING


3.01           Before-Tax Contributions


(a)           Automatic Before-Tax Contributions


For each Covered Employee who first becomes a Participant on or after January 1,
2007 (excluding rehires), the Employer shall automatically contribute, on behalf
of such Employee beginning with the first payroll period after such Employee
becomes a Participant, four (4) percent of the Participant’s Compensation as a
Before-Tax Contribution.  The Employer shall provide at least 30 days advance
notification of such automatic contribution to the Employee, and such
notification shall provide the Employee the ability to opt-out of such automatic
contribution or to increase or decrease his Before-Tax Contribution in
accordance with the provisions of Section 3.01(b).


(b)           Amount of Before-Tax Contributions


For each calendar month, the Employer shall contribute to the Plan for each
Participant (other than a Participant described in (a) above, an amount equal to
the percentage of the Participant’s Compensation designated by the Participant
on the form provided by the Plan Administrator (“Election Form”) and filed by
the Participant with the Plan Administrator in accordance with its
procedures.  For Participants covered by (a) above who file an Election Form,
the Employer shall contribute such percentage of Compensation as designated on
the Election Form which modifies the automatic Before-Tax Contribution set forth
in 3.01(a).  Such percentage may be between one and twenty-five (25)
percent.  Notwithstanding, the Plan Administrator may establish an
administrative limit on the percentage of Before-Tax Contributions that may be
contributed on behalf of a Highly Compensated Employee during any Plan Year as
may be necessary or desirable to ensure compliance with the nondiscrimination
tests applicable to the Plan.


-12-

--------------------------------------------------------------------------------

Table of Contents
 
(c)           Payroll Deductions


Before-Tax Contributions made on behalf of Participants shall be collected by
the Employer through deductions from the Participant’s Compensation.  Before-Tax
Contributions shall be paid by the Employer to the Trustee as soon as
administratively possible, but in no event later than the fifteenth (15th)
business day of the month following the month in which the contribution is
withheld by the Employer from the employee’s wages or the amount is received by
the Employer.


(d)           Change in or Discontinuance of Before-Tax Contributions


A Participant may elect to change the amount of his Before-Tax Contributions, or
discontinue or resume Before-Tax Contributions, in accordance with procedures
established by the Plan Administrator.  The Plan Administrator shall have the
right to limit the number of changes in a Plan Year.


If the Employer at any time prior to the end of the Plan Year determines that
the then current rate of Before-Tax Contributions for a Participant will violate
the limitations described in Article 4, the Employer may, in its sole discretion
and upon notice to each affected Participant:  (i) unilaterally reduce, on a
prospective basis, the maximum percentage of Compensation with respect to which
Before-Tax Contributions will be made for Participants in the group of Highly
Compensated Employees; and (ii) automatically amend the Election Form of each
affected Participant as of the date specified in such notice, without any
further action on the part of such Participant or the Employer, to the extent
necessary to conform the Election Form to the new limitation determined by the
Employer.  The Employer may at any time, in its sole discretion, remove or
revise any limitation determined by it, in which event and upon written notice
from the Employer to each affected Participant, the Participant’s Election Form
shall be appropriately modified.
 
 
-13-

--------------------------------------------------------------------------------

Table of Contents
 
(e)           Catch-up Contributions


Effective January 1, 2002, all Participants who are eligible to make elective
deferrals under this Plan and who have attained age 50 before the close of the
Plan Year shall be eligible to make Catch-up Contributions in accordance with,
and subject to the limitations of, section 414(v) of the Code.  Such Catch-up
Contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the required limitations of sections 402(g) and 415 of the
Code.  The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing the requirements of section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
Catch-up Contributions.  Matching Contributions will not be made on account of
amounts designated as catch-up contributions, unless required by applicable
law.  Catch-up Contributions shall be held in a Participant’s Before-Tax
Contribution Account.


3.02           Employer Contributions


(a)           Amount of Employer Contributions


The Company may, in its sole discretion, declare Employer Contributions to be
made by the Employer on behalf of actively employed Participants (other than
those covered by a collective bargaining agreement who were hired prior to April
15, 2006 and who continue to accrue a benefit under the Met-Pro Corporation
Hourly Pension Plan) in the following amounts:


 
(1)
two percent (2%) of Compensation for Participants under the age of 45 or with
less than 5 Years of Service;

 
(2)
three percent (3%) of Compensation for Participants 45 years or older with 5 to
9 Years of Service;

 
(3)
four percent (4%) of Compensation for Participants 45 years of older with 10 of
more Years of Service.



-14-

--------------------------------------------------------------------------------

Table of Contents
 
 
For purposes of this Section 3.02(b) only, Years of Service shall be determined
under Section 3.06 but shall be modified to exclude Years of Service prior to
the date that Credited Service was earned under the Met-Pro Corporation Hourly
or Salaried Pension Plan, as follows:


 
(a)  employees of Strobic Air Corporation, a subsidiary of Met-Pro Corporation
will receive service from February 1, 1997;

 
(b)  employees of the Flex Kleen division of Met-Pro Corporation will receive
service from November 1, 1998; and

 
(c)  employees of Pristine Water Solutions Inc. (who were former employees of
Pristine Hydrochemical, Inc.) will receive service from June 1, 2002.



Notwithstanding the above, an Employer Contribution shall not be made under this
Section 3.02(a) to any Participant who retired on an unreduced pension under the
terms of the Met-Pro Corporation Hourly or Salaried Pension Plan prior to the
December 31, 2006 freeze date applicable under such plans and is subsequently
rehired by an Employer.


(b)           Allocation of Employer Contributions


Employer Contributions shall be allocated each payroll period to the Employer
Contributions Accounts of eligible Participants who have Compensation paid
during the payroll period.


(c)           Additional Employer Contributions


A Company may, in its sole discretion, declare additional Employer Contributions
to be made by the Employer on behalf of all Participants.  Such contributions
shall be allocated to the Accounts of eligible Participants who are employed by
the Employer on the last day of the Plan Year based on the proportion that the
Compensation of each Participant during the entire Plan Year bears to the total
Compensation of all Participants.  Employer Contributions shall be paid by the
Employer to the Trustee prior to the last day for filing (with extensions) the
Employer’s federal income tax return for the fiscal year with respect to which
Employer Contributions are made.


-15-

--------------------------------------------------------------------------------

Table of Contents
 
3.03           Matching Contributions


(a)           Amount of Matching Contributions


The Company may in its discretion require the Employer to contribute to the Plan
for each Participant, an amount equal to a percentage of a Participant’s
Before-Tax Contributions during each payroll period of a Plan Year as set forth
in subsection (b) below.  The Company shall determine prior to the beginning of
each Plan Year whether Matching Contributions shall be made for such Plan
Year.  Matching Contributions shall be made in qualifying employer securities
and shall be allocated to each Participant’s Before-Tax Contribution made during
a payroll period and, paid by the Employer to the Trustee as soon as practicable
after the payroll period with respect to which such Matching Contributions are
made.  Matching contributions will not be made on Before-Tax Contributions
withdrawn prior to the end of the payroll contribution period.


Subject to the requirements of the U.S. Securities and Exchange Commission
(SEC), a Participant is permitted to diversify Matching Contributions made in
Employer securities by directing the investment of such amounts into other Plan
Investment Funds in accordance with Article 5.


(b)           Matching Contributions, if any, shall equal fifty percent (50%) of
each Participant’s Before-Tax Contribution for a payroll period, up to a maximum
of four percent (4%) of the Participant’s Compensation for such payroll period.


3.04           Allocation of Matching Contributions


Matching Contributions made pursuant to Section 3.04 will be allocated to the
Matching Contributions Account of the Participant on whose behalf they are made
each payroll period.
 
-16-

--------------------------------------------------------------------------------

Table of Contents
 
3.05           Rollover Amount
 
The Plan Administrator, in its sole discretion, may permit a Covered Employee to
contribute a Rollover Amount to the Trust, in accordance with procedures
established by the Plan Administrator.  Any Rollover Amount will be credited to
a Rollover Account established for the Participant.
 
3.06           Vesting of Account
 
A Participant shall at all times be 100% vested in his Before-Tax Contributions,
Catch-Up Contributions and Rollover Amounts and in his Transferred
Accounts.  The interest of a Participant in the remainder of his Account shall
become nonforfeitable in the following manner:
 

Years of Service Vesting Percentage Less Than 3 0 Three or more 100

 
Notwithstanding the above vesting schedule, any Participant hired prior to
January 1, 2007 shall become vested in accordance with the applicable vesting
schedule in effect under the Plan on the Participants’ initial date of
participation until such Participant has attained three (3) Years of Service, at
which time the Participant shall become 100% vested.  In addition, the
non-vested portion of the Account shall become nonforfeitable upon attainment of
Early Retirement Age (Flex Kleen Division only), Normal Retirement Age, death or
retirement due to Disability.


Years of Service for applicable employees earned with the following employers
will be recognized for vesting purposes: (i) the Flex Kleen Division of Met-Pro
Corporation; (ii) Strobic Air Corporation, a subsidiary of Met-Pro Corporation;
and (iii) former employees of Pristine Hydrochemical, Inc. (current Pristine
Water Solutions, Inc.).


3.07           Forfeitures
 
(a)           If a Participant terminates employment and the vested portion of
his Account (as determined under Plan Article IX) is paid to him in a lump sum
distribution pursuant
-17-

--------------------------------------------------------------------------------

Table of Contents
 
 to Article VIII, the nonvested portion shall be forfeited on the day on which
the distribution occurred.  If a Participant terminates employment with no
vested interest in the Plan, he shall be deemed to have received a cash-out
distribution of his entire Plan benefit.
 
 
(b)           If a Participant receives a distribution which is less than the
value of the Participant’s Account and is reemployed by an Employer prior to
incurring five consecutive Breaks in Service, the portion of such Account
forfeited pursuant to subsections (a) will be restored if the Participant repays
to the Plan the full amount of the distribution.  Such repayment must be made
prior to the fifth anniversary of the first date on which the Participant is
subsequently reemployed by the Employer.


(c)           If a Participant does not receive a distribution of the vested
portion of his Account pursuant to Article VIII, the vested portion of his
Account shall continue to be maintained and adjusted until such portion is
distributed under the applicable provisions of the Plan.  The portion of his or
her Account which is not vested will be forfeited as soon as practicable after
the day on which the Participant incurs five consecutive one-year Breaks in
Service.


(d)           If a Participant incurs five consecutive Breaks in Service, or if
subsection (b) is applicable to the Participant but he or she fails to make the
repayment described in such subsection, he or she shall permanently forfeit the
portion of his or her Account which was not vested.  Any Years of Service earned
prior to the five consecutive Breaks in Service will continue to be counted
toward vesting in contributions made after reemployment, unless the Participant
was 0% vested in his or her Account at the time the consecutive Break in Service
period began and first became a Participant on or after January 1, 2007.


(e)           Any forfeitures arising as a result of this Section 3.07 shall be
applied in the following manner:


 
(1)
First forfeitures shall be used to restore returning Participant’s Accounts in
accordance with the rules described in this Section;

 
-18-

--------------------------------------------------------------------------------

Table of Contents
 
 
(2)
Next, if the Company elects, forfeitures will be used to pay reasonable costs of
administering the Plan; and



 
(3)
Then, forfeitures will be used to reduce Employer Contributions and Matching
Contributions under the Plan for the Plan Year in which the forfeitures arise,
and remaining forfeitures shall be used to reduce such contributions or for the
next succeeding Plan Year.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
-19-

--------------------------------------------------------------------------------

Table of Contents

 
ARTICLE 4
LIMITATIONS ON CONTRIBUTIONS


4.01           Maximum Amount of Before-Tax Contributions


(a)           Elective Deferral Limit


A Participant’s Before-Tax Contributions for a calendar year when considering
this Plan and all other plans, contracts or arrangements of the Employer and any
Affiliated Company may not in the aggregate exceed the limitation in effect for
such calendar year under Code Section 402(g)(1), except to the permitted under
Code Section 414(v), if applicable.


(b)           Mandatory Distribution of Excess Deferrals


If, for a calendar year, a Participant’s Before-Tax Contributions exceed the
limit in Section 4.01(a) above, such excess deferrals and income allocable
thereto will be distributed to the Participant on or before April 15 of the
following calendar year.  The income allocable to the excess deferrals will be
determined in accordance with this Section.


The income allocable to excess deferrals for a calendar year is equal to
allocable gain or loss for the calendar year, which is determined by multiplying
the net income (or loss) for the calendar year allocable to Before-Tax
Contributions by a fraction, the numerator of which is the excess deferrals by
the Employee for the taxable year, and the denominator of which is the sum of
(i) the Account Balance of the Employee attributable to Before-Tax Contributions
as of the beginning of the calendar year and (ii) the Employee’s Before-Tax
Contributions for the calendar year.


4.02           Deductibility


The aggregate contributions made to the Plan shall not be in excess of the
maximum amount allowable as a deduction for federal income tax purposes under
Section 404 of the Code.
 
-20-

--------------------------------------------------------------------------------

Table of Contents
 
4.03           Limitation on Annual Additions


(a)           Amount of Limitation


Notwithstanding any other provision of this Plan, the total “annual additions”
(as defined under Code Section 415 and regulations thereunder) to the Account of
any Participant under this Plan and any other defined contribution plan or plans
maintained by the Employer or any Affiliated Company for any Plan Year shall not
exceed the lesser of (i) 100 percent of the Participant’s “compensation” (as
defined in Code Section 415(c)(3), which shall include any elective deferral, as
defined in Code Section 402(g)(3), or any amount which is contributed or
deferred by the Employer at the election of the Employee and which is not
includible in the Employee’s gross income by reason of Code Sections 125,
132(f)(4) or 457) for any Plan Year or (ii) $40,000 (as adjusted for increases
in the cost-of-living under Code Section 415(d)).


(b)           Elimination of Excess Amount


In the event that the limit in Section 4.03(a) above is exceeded with respect to
any Participant for the Plan Year due to an erroneous estimation of compensation
or an allocation of forfeitures, the excess amount shall be held in a suspense
account and applied to reduce future Employer Contributions or Matching
Contributions for Participants whose allocation resulted in such excess
amount.  To the extent any excess amount remains unallocated upon a
Participant’s termination of service, such excess amount shall be reallocated
among other eligible Participants.  Effective for Plan Years beginning on and
after July 1, 2007, the Plan shall apply any correction methodology permitted
under Treasury Regulations issued under Code Section 415 and guidance issued
thereunder.
 
 
 
 
-21-

--------------------------------------------------------------------------------

Table of Contents
 
4.04           Actual Deferral Percentage Test


(a)           Definition of Actual Deferral Percentage


“Actual Deferral Percentage” means the average of the percentages (calculated
separately for each Covered Employee who is eligible to make Before-Tax
Contributions to the Plan) determined by dividing (i) by (ii) where (i) is the
total of the Before-Tax Contributions made for the Plan Year on behalf of each
such Covered Employee and (ii) is such Covered Employee’s Compensation paid by
the Employer for such Plan Year.


If the Plan and any other plan that includes a cash or deferred arrangement are
considered as one plan for purposes of Sections 401(a)(4) or 410(b), the cash or
deferred arrangements in such plans shall be treated as one plan for purposes of
calculating the Actual Deferral Percentage.


If any Highly Compensated Employee who is a Participant in this Plan also
participates in any other cash or deferred arrangement of the Employer with the
same Plan Year, for purposes of determining the Actual Deferral Percentage for
such Employee, all such cash or deferred arrangements shall be treated as one
cash or deferred arrangement.  If the Employer’s cash or deferred arrangements
have different Plan Years, the aggregation rules of the Treasury Regulation
under Code Section 401(k) shall apply.


(b)           Maximum Deferral Percentage


For any Plan Year, the Actual Deferral Percentage for the group of Highly
Compensated Employees for the Plan Year may not exceed the greater of:  (i) 125
percent of the Actual Deferral Percentage of the group of Non-Highly Compensated
Employees for the Plan Year or (ii) 200 percent of the Actual Deferral
Percentage for the group of Non-Highly Compensated Employees for the Plan Year;
provided, however, that the Actual Deferral Percentage for the group of Highly
Compensated Employees for the Plan Year may not exceed the Actual Deferral
Percentage for the group of Non-Highly Compensated Employees by more than two
percentage points.
 
-22-

--------------------------------------------------------------------------------

Table of Contents
 
This Actual Deferral Percentage test will be performed using the Prior Year
testing method in accordance with Code Section 401(k)(3) and Treasury Regulation
Section 1.401(k)-2.


(c)           Correction of Actual Deferral Percentage Test


If the Actual Deferral Percentage test is projected or determined to be failed
for any Plan Year, the Plan Administrator shall correct such failure no later
than 12 months after the end of the Plan Year.  The Plan Administrator may
correct any such failure by using any one or combination of correction
procedures described in (1) and (2) of this Section 4.04(c).  The decision to
use one or more correction procedures shall be made in the sole discretion of
the Plan Administrator.


(1)           Distribution of Excess Contributions


The Plan Administrator may correct a failure of the Actual Deferral Percentage
test for a Plan Year by distributing excess contributions and income allocated
thereto to Highly Compensated Employee.  In the event that there exists an
excess deferral percentage, then the amount of such excess shall be eliminated
by a leveling process under which the Actual Deferral Percentage of the Highly
Compensated Employee with the highest actual deferral ratio is reduced to the
extent required to cause such Highly Compensated Employee’s Actual Deferral
Percentage to equal the Actual Deferral Percentage of the Highly Compensated
Employee with the next highest Actual Deferral Percentage.  This process shall
be repeated until the excess deferral percentage is completely eliminated.  Once
the dollar amount of the excess contributions has been determined, it must be
allocated to the appropriate highly compensated employees.  The Plan reduces
excess contributions to be distributed by excess deferrals previously
distributed in accordance with Treasury Regulation Section
1.401(k)-1(f)(5)(i).  In order to make this allocation, the following steps are
to be taken:


(A)           The elective contributions of the Highly Compensated Employee with
the highest dollar amount of elective contributions are reduced by the amount
required to
 
-23-

--------------------------------------------------------------------------------

Table of Contents
 
cause that Highly Compensated Employee’s elective contributions to equal the
dollar amount of the elective contributions of the Highly Compensated Employee
with the next highest dollar amount of elective contributions.  This amount is
then distributed to the Highly Compensated Employee with the highest dollar
amount.  However, if a lesser reduction would equal the total excess
contributions, the lesser reduction amount is distributed.


(B)           If the total amount distributed is less than the total excess
contributions, step (A) is repeated.


(2)           Qualified Matching Contributions and Qualified Nonelective
Contributions


The Plan Administrator may correct a failure of the Actual Deferral Percentage
test for a Plan Year by (i) designating some or all of the Matching
Contributions for the Plan Year, if any, as qualified matching contributions
and/or (ii) designating some or all of the Employer Contributions for the Plan
Year, if any, as qualified nonelective contributions.  Qualified matching
contributions (QMAC) and qualified nonelective contributions (QNEC) are
immediately vested without regard to a Participant’s age and service and are to
be distributed only under the distribution rules applicable for Before-Tax
Contributions.  The QMAC and QNEC are treated as elective contributions only if
the conditions described in applicable Treasury Regulations are satisfied.


If the Company elects that the Employer make a Qualified Nonelective
Contribution for a Plan Year, such contribution will be allocated to the Account
of each Participant.  At the discretion of the Company, such allocation shall be
made to Participants that are employed on the last day of the Plan Year in the
ratio that the Compensation of each such Participant for the Plan Year bears to
the total Compensation of all such Participants for the Plan Year
 
 
 
 
 
-24-

--------------------------------------------------------------------------------

Table of Contents
 
4.05           Actual Contribution Percentage Test


(a)           Definition of Actual Contribution Percentage


“Actual Contribution Percentage” means the average of the percentages
(calculated separately for each Covered Employee who is eligible to make
Before-Tax Contributions to the Plan determined by dividing (i) by (ii) where
(i) is the total of the Matching Contributions made for the Plan Year on behalf
of each such Covered Employee and (ii) is such Covered Employee’s Compensation
paid by the Employer for such Plan Year.


At the election of the Plan Administrator, the Actual Contribution Percentage
shall be calculated after taking into account any Before-Tax Contributions made
on behalf of a Covered Employee for the Plan Year; provided, however that:  (i)
Before-Tax Contributions, including those treated as Matching Contributions
pursuant to this paragraph, do not exceed the maximum deferral percentage; (ii)
Before-Tax Contributions, excluding those treated as Matching Contributions
pursuant to this paragraph, do not exceed the maximum deferral percentage; and
(iii) except as provided in (i) above, the Before-Tax Contributions treated as
Matching Contributions pursuant to this paragraph are not taken into account in
determining whether Before-Tax Contributions exceed the maximum deferral
percentage for the Plan Year.


(b)           Maximum Contribution Percentage


For any Plan Year, the Actual Contribution Percentage for the group of Highly
Compensated Employees for the Plan Year may not exceed the greater of:  (i) 1.25
percent of the Actual Contribution Percentage for the group of Non-Highly
Compensated Employees for the Plan Year or (ii) 200 percent of the Actual
Contribution Percentage for the group of Non-Highly Compensated Employees for
the Plan Year; provided, however, that the Actual Contribution Percentage for
the group of Highly Compensated Employees for the Plan Year may not exceed the
Actual Contribution Percentage for the group of Non-Highly Compensated Employees
for the Plan Year by more than two percentage points.
 
-25-

--------------------------------------------------------------------------------

Table of Contents
 
This Actual Contribution Percentage test will be performed using the Prior Year
testing method in accordance with Code Section 401(m) and Treasury Regulation
Section 1.401(m)-2.


(c)           Elimination of the Excess Aggregate Contributions


If the Actual Contribution Percentage for the group of Highly Compensated
Employees exceeds the maximum contribution percentage described above for a
particular Plan Year, the amount of such excess aggregate contributions shall be
eliminated in the same manner as described in Section 4.04(c) above.


(d)           Determination of Income Allocable to Excess Contributions and
Excess Aggregate Contributions


The income allocable to excess contributions and aggregate contributions for a
calendar year is equal to allocable gain or loss for the calendar year which is
determined by multiplying the net income (or loss) for the calendar year
allocable to the Before-Tax Contributions or Matching Contributions, as
applicable, by a fraction, the numerator of which is the excess aggregate
contributions for the taxable year, and the denominator of which is the sum of
(i) the Account Balance of the Employee attributable to such contributions as of
the end of the Plan Year, without regard to any income or loss during such Plan
Year.  Income shall also be determined under any reasonable method provided for
under the Code for the “gap period” (i.e., the period between the end of the
Plan Year and the date of distribution), only as and to the extent and for such
Plan Years that gap period income is required to be included under the Code.
 
 
 
 
 
 
-26-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE 5
INVESTMENT OF ACCOUNTS


5.01           Investment Elections


A Participant’s Accounts (other than Matching Contribution Account) shall be
invested at the direction of the Participant in one or more of the Investment
Funds.  Each Participant shall by following the appropriate election procedures
the percentage of his or her Account to be invested in each of the Investment
Funds in accordance with rules established by the Plan Administrator.  In the
event that a Participant does not make such a designation, the Participant shall
be deemed to have elected such default Investment Fund as the Plan Administrator
may designate from time to time.  Such elections shall remain in effect and
apply to all subsequent Plan contributions and earnings until the election is
changed as provided below.  Participants shall be entitled to diversity Matching
Contributions made in employer securities by following the Plan Administrator’s
procedures for changing investment elections after the Matching Contribution in
employer securities are contributed to the Participant’s account.


In the event that a Participant is automatically enrolled into the Plan in
accordance with the provisions of Section 2.02 and 3.01(a), unless the
Participant makes an affirmative investment election, the Plan Administrator
shall invest the Participant’s Before-Tax Contributions and Employer
Contributions in a safe harbor default investment option consistent with
regulations promulgated by the United States Department of Labor and shall
comply with the requirements of such regulations.  Matching Contributions shall
be invested in employer securities unless the Participant elects to diversify
such investment.


A Participant may elect to change his investment elections by following the
appropriate election change procedures established by the Plan Administrator.
 

 
-27-

--------------------------------------------------------------------------------

Table of Contents
 
5.02           Responsibility for Investment Elections


The selection of investment choices among the Investment Funds shall be the sole
responsibility of each Participant.  The fact that an Investment Fund is
available to Participants for investment under the Plan shall not be construed
as a recommendation for the investment in any particular Investment Fund, nor
shall the establishment of any Investment Fund impose any liability on any
Employer, its directors, officers or employees, the Trustee, or the Plan
Administrator.


Each Participant assumes all risk connected with any decrease in the market
value of any Plan assets held by the Trustee.  Neither the Trustee, the Plan
Administrator, the Company, nor any Employer in any way guarantees the Trust
Fund against loss, depreciation or the payment of any amount which may be or
become due to any person from the Trust Fund, nor shall the Trustee, the Plan
Administrator, the Company or any Employer incur any liability therefor except
to the extent required by ERISA.


5.03           Limitations on Investments


Notwithstanding anything contained in this Plan or in the Trust Agreement, no
investment shall be selected, nor shall any investment in any fund be permitted
if such selection or investment would constitute a prohibited transaction within
the meaning of Section 4975 of the Code or if it would violate any provision of
the Trust Agreement or other agreement entered into by an Employer or Trustee
with respect to the Plan.


5.04           Interim Investments


If immediate investment in the proper Investment Fund or immediate payment from
the Plan, as the case may be, is not possible, Participant’s Accounts may be (i)
held by the Trustee uninvested without obligation to credit interest thereon,
(ii) invested by the Trustee temporarily in demand or short-term notes, United
States treasury bills, other short-term government obligations and/or commercial
paper or (iii) invested by the Trustee principally in securities and other
property of the kind set forth in (ii), as part of a short-term pooled fund
maintained by the Trustee for
 
-28-

--------------------------------------------------------------------------------

Table of Contents
 
investment of funds of plans which are qualified under Code Section 401(a) and
exempt under Code Section 501(a).


5.05           Limitation on Duties


To the extent provided under Section 404(c) of ERISA, the Company, the Plan
Administrator, the Trustee, the Employer, and any other person or entity (other
than each Participant with respect to his individual Accounts) shall be relieved
of any fiduciary duty or responsibility with respect to investment of
Participants’ Accounts hereunder.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
-29-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE 6
VALUATION OF ACCOUNTS


6.01           Valuation of Investment Funds


The Trustee shall determine separately, as of each Valuation Date, the value of
each of the Investment Funds.  The method of determining the value of the assets
in each investment fund other than a custodial account shall be that method
adopted by the Trustee in the valuation of its other trust accounts.  The
valuation submitted to the Plan Administrator shall be relied upon conclusively,
and the Plan Administrator shall not be subject to any liability with regard to
such valuation.  The values so submitted to the Plan Administrator shall be used
for all purposes under this Plan.


6.02           Valuation of Participants’ Accounts


As of each Valuation Date, the value of a Participant’s Accounts is determined
to be the total of the value of each portion of such Participant’s Accounts in
each Investment Fund as of the preceding Valuation Date adjusted as
follows:  (i) transfers by the Participant from another Investment Fund since
the preceding Valuation Date will be added and transfers by the Participant to
another Investment Fund since the preceding Valuation Date will be deducted;
(ii) withdrawals or distributions from such Accounts since the preceding
Valuation Date will be deducted; (iii) any gains or losses of the Investment
Funds in which such Accounts are invested and proper expenses of the Plan paid
from the Trust Fund in accordance with Section 10.13 will be allocated in
proportion to the balance in such Participants’ Accounts; and (iv) Before-Tax
Contributions, Employer Contributions, Catch-Up Contributions, Matching
Contributions, Rollover Contributions and any other applicable contributions
permitted under the Plan will be allocated to the appropriate Plan Account(s).
 
 
 

 
-30-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE 7
LOANS


7.01           Authority to Make Loans


The Plan Administrator may make loans from the Trust to Participants who are
active Employees and who will be able to repay the loan through payroll
deduction.  Loans are available from a Participant’s Before-Tax Contribution
Account, Rollover Account and Transferred Accounts.  Any request for a loan must
be made in accordance with procedures established by the Plan
Administrator.  Loans will be approved by the Plan Administrator in a uniform
and non-discriminatory manner in accordance with the criteria set forth in this
Article 7, the Code and ERISA.  Loans must be available to all borrowers on a
reasonably equivalent basis.  Thus, in granting loans, the Plan Administrator
may only consider factors that would be considered by a commercial lender in a
normal commercial setting.  The minimum amount of any loan shall be $1,000, and
only one loan may be outstanding at any time.  Notwithstanding the Plan
Administrator shall permit loan refinancing in accordance with uniform
procedures.


7.02           Maximum Principal Amount


The principal amount of any loan, plus the total outstanding balance of all
previous loans to the Participant from the Plan and any other qualified plan
maintained by the Employer or an Affiliated Company, cannot be greater than the
lesser of:  (i) $50,000, reduced by the excess (if any) of the highest
outstanding balance of loans from the Plan during the one-year period ending on
the date the loan is made, over the outstanding balance of loans from the Plan
on the date on which the loan is made; (ii) 50 percent of the present value of
the Participant’s Account; or (iii) the value of the Participant’s Before-Tax
Contribution Account, Rollover Account and Transferred Accounts.
 
 
 
 
 
-31-

--------------------------------------------------------------------------------

Table of Contents
 
7.03           Interest Rate


The Plan Administrator will use a rate comparable to the rate currently charged
by institutional lenders in the area of the Employer’s principle place of
business.  The rate of interest throughout the life of the loan will be the rate
set on the date the loan is approved and processed by the Plan Administrator.


7.04           Repayment Period


In no event will the repayment period extend beyond five years, except in the
case of a loan used to acquire the principal residence of the Participant, in
which case a reasonable repayment period determined by the Plan Administrator
and uniformly applied shall apply to such loans.


7.05           Method of Repayment


Loans shall be required to be paid in substantially equal payments consisting of
principal and interest.  Unless otherwise specified by the Plan Administrator,
repayment of loans shall be made by regular payroll deduction.  Loan repayments
may be suspended for a period of leave of absence for up to one year or as
permitted under Code Section 414(u) in compliance with the Uniformed Services
Employment and Reemployment Rights Act of 1994 in accordance with procedures
established by the Plan Administrator.  In no event will such suspension cause
the repayment period to extend beyond the repayment limits established by the
Plan or imposed by applicable law.


7.06           Security


Plan loans shall be secured by the Participant’s Account.  If for any reason,
payroll deduction is not available or is insufficient to cover any required
payment, the Participant shall be required to make the payment, which shall be
equal to all or any portion of the installment due which is not covered by the
payroll deduction, by check or money order payable to the Trustee, within 30
days of the due date of the installment.  Notwithstanding, this Section 7.06
shall not be
 
-32-

--------------------------------------------------------------------------------

Table of Contents
 
construed to permit continuing payments by check or money order following the
Participant’s termination of employment.


7.07           Default


If a Participant shall fail to make any installment payment on the loan within
60 days after the due date, the Plan Administrator shall have the discretion to
accelerate repayment of the loan and demand immediate repayment of the principal
and interest on the loan.  If a Participant fails to comply with such demand
within 30 days of receipt thereof, the Plan Administrator shall have the
discretion to reduce the Participant’s Account by the amount of the unpaid
principal and interest to the extent permitted by law.  The Plan Administrator
also may execute on any additional security posted by such Participant to the
extent permitted by law.


In the event of default, the outstanding balance of a loan shall be considered a
“deemed distribution” and shall be taxable to the Participant.  Interest shall
continue to accrue until the balance is offset from the Participant’s Account at
the later of age 59½ or termination of employment.


7.08           Termination of Employment


The outstanding balance of any loan granted to a Participant who terminates
employment with the Employer for any reason shall be immediately repayable to
the Plan together with interest then due.  If not repaid, the outstanding
balance of the loan plus interest will be deducted from the Participant’s
Account at termination of employment prior to distribution.


7.09           Funding of Loans


Loans will be made from the Before-Tax Contributions Account, Rollover Account
or Transferred Accounts.  The amount of the loan shall be deducted pro rata from
each Investment Fund in which the Participant’s Account is invested.


 
-33-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE 8
DISTRIBUTION OF BENEFITS


8.01           Time of Distribution


(a)           Upon a Participant’s severance from employment, or in the event of
the Participant’s attainment of Normal Retirement Age, death or retirement due
to Disability, the Participant shall be entitled to a distribution of the
Participant’s Account Balance as soon as may be administratively possible after
receipt of the Participant’s application for benefits on a form provided by the
Plan Administrator and filed in accordance with procedures established by the
Plan Administrator.


A Participant will not be considered to have severed employment under this Plan
unless the Participant severs employment with the Employer and all Affiliated
Companies.


(b)           A Participant’s Before-Tax Contributions, Qualified Nonelective
Contributions, Qualified Matching Contributions, Catch-Up Contributions and
earnings attributable to these contributions shall be subject to the other
provisions of the Plan regarding distributions.


8.02           Minimum Distributions


The provisions of this Section 8.02 will apply for purposes of determining
required minimum distributions for calendar years beginning on and after January
1, 2002.


(a)           With respect to a Participant who attains age 70½ while actively
employed by the Employer, distribution must commence as follows:
(1)           For a Participant who is a “5-percent owner” (as defined in
Section 416(i)(1)(B)(i) of the Code), not later than April 1 of the calendar
year following the
 
-34-

--------------------------------------------------------------------------------

Table of Contents
 
calendar year in which the 5-percent owner attains age 70½, regardless of
whether or not the Participant has retired;
(2)           For a Participant who is not a 5-percent owner or for a terminated
Participant, not later than April 1 of the calendar year following the calendar
year in which the later of retirement or attainment of age 70½ occurs.
(b)           Precedence.  The requirements of this Section 8.02 will take
precedence over any inconsistent provisions of the Plan.
(c)           Requirements of Treasury Regulations Incorporated.  All
distributions required under this subsection will be determined and made in
accordance with the Treasury regulations under Section 401(a)(9) of the Internal
Revenue Code.
(d)           TEFRA Section 242(b)(2) Elections.  Notwithstanding the other
provisions of this Section 8.02, distributions may be made under a designation
made before January 1, 1984, in accordance with section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the plan that
relate to section 242(b)(2) of TEFRA.
(e)           Required Beginning Date.  The Participant’s entire interest will
be distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.
(f)           Death of Participant Before Distributions Begin.  If the
Participant dies before distributions begin, the Participant’s entire interest
will be distributed, or begin to be distributed, no later than as follows:
(i)           If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, then, distributions to the surviving spouse will begin
by December 31 of
-35-

--------------------------------------------------------------------------------

Table of Contents
 
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.
(ii)           If the Participant’s surviving spouse is not the Participant’s
sole designated beneficiary, then, distributions to the designated beneficiary
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died.
(iii)           If there is no designated beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.
(iv)           If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this subsection (f), other
than subsection (f)(i), will apply as if the surviving spouse were the
Participant.
For purposes of this subsection (f) and for purposes of required minimum
distributions made after a Participant’s death (subsections (j) and (k) below),
unless subsection (f)(iv) applies, distributions are considered to begin on the
Participant’s required beginning date.  If subsection (f)(iv) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under subsection (f)(i).  If distributions under
an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s required beginning date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under section subsection (f)(i)), the date
distributions are considered to begin is the date distributions actually
commence.
-36-

--------------------------------------------------------------------------------

Table of Contents
 
(g)           Forms of Distribution.  Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the required beginning date, as of the first
distribution calendar year distributions will be made in accordance with
subsections (h) (i) (j) and (k) of this Section 8.02.  If the Participant’s
interest is distributed in the form of an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Section 401(a)(9) of the Code and the Treasury regulations.
(h)           Amount of Required Minimum Distribution For Each Distribution
Calendar Year.  During the Participant’s lifetime, the minimum amount that will
be distributed for each distribution calendar year is the lesser of:
(i)           The quotient obtained by dividing the Participant’s account
balance by the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or
(ii)           If the Participant’s sole designated beneficiary for the
distribution calendar year is the Participant’s spouse, the quotient obtained by
dividing the Participant’s account balance by the number in the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations,
using the Participant’s and spouse’s attained ages as of the Participant’s and
spouse’s birthdays in the distribution calendar year.
(i)           Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death.  Required minimum distributions will be determined under
subsections (h) and (i) beginning with the first distribution calendar year and
up to and including the distribution calendar year that includes the
Participant’s date of death.
-37-

--------------------------------------------------------------------------------

Table of Contents
 
(j)           Death On or After Date Distributions Begin.
(i)           Participant Survived by Designated Beneficiary.  If the
Participant dies on or after the date distributions begin and there is a
designated beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant’s designated beneficiary, determined as follows:
(A)           The Participant’s remaining life expectancy is calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
(B)           If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year.  For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.
(C)           If the Participant’s surviving spouse is not the Participant’s
sole designated beneficiary, the designated beneficiary’s remaining life
expectancy is calculated using the age of the beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.
(D)           No Designated Beneficiary.  If the Participant dies on or after
the date distributions begin and there is no designated beneficiary as of
September 30 of
-38-

--------------------------------------------------------------------------------

Table of Contents
 
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
(k)           Death Before Date Distributions Begin.
(i)           Participant Survived by Designated Beneficiary.  If the
Participant dies before the date distributions begin and there is a designated
beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s account balance by the remaining life expectancy
of the Participant’s designated beneficiary, determined as provided in
subsection (j).
(ii)           No Designated Beneficiary.  If the Participant dies before the
date distributions begin and there is no designated beneficiary as of September
30 of the year following the year of the Participant’s death, distribution of
the Participant’s entire interest will be completed by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death.
(iii)           Death of Surviving Spouse Before Distributions to Surviving
Spouse Are Required to Begin.  If the Participant dies before the date
distributions begin, the Participant’s surviving spouse is the Participant’s
sole designated beneficiary, and the surviving spouse dies before distributions
are required to begin to the surviving spouse under section (f)(i), this
subsection (k) will apply as if the surviving spouse were the Participant.
-39-

--------------------------------------------------------------------------------

Table of Contents
 
(l)           Designated Beneficiary.  The individual who is designated as the
beneficiary under Section 2.04 of the Plan and is the designated beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.
(m)           Distribution Calendar Year.  A calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date.  For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under subsection (f).  The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date.  The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.
(n)           Life Expectancy.  Life expectancy as computed by use of the Single
Life Table in Section 1.401(a)(9)-9 of the Treasury regulations.
(o)           Participant’s Account Balance.  The Account Balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account Balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date.  The Account Balance for the valuation calendar year includes
any amounts
-40-

--------------------------------------------------------------------------------

Table of Contents
 
rolled over or transferred to the plan either in the valuation calendar year or
in the distribution calendar year if distributed or transferred in the valuation
calendar year.
(p)           Required Beginning Date.  The date specified in subsection (a) of
this Section 8.02.
(q)           The above Section 8.02 applies for purposes of determining
required minimum distributions for distribution calendar years beginning with
the 2003 calendar year.


8.03           Latest Commencement of Benefits


Notwithstanding any other provision of this Plan, unless a Participant elects
otherwise, distribution of a Participant’s Account must commence no later than
60 days after the close of the Plan Year in which occurs the later of (i) the
date the Participant attains age 65, (ii) the tenth anniversary of the year in
which the Participant commenced participating in the Plan or (iii) the date on
which the Participant terminates employment.


8.04           Method of Payment


(a)           Lump Sum


A Participant’s Account Balance may be paid in a lump sum payment.


(b)           Installment Payments


A Participant’s Account Balance may be paid in installment
payments.  Installment payments need not be equal or substantially equal until
such time as the individual reaches his or her Required Beginning
Date.  Installment payments which are intended to be equal or substantially
equal can be made monthly, quarterly, semi-annually or annually based on any
period not extending beyond the joint and survivor life expectancy of the
Participant and his or her Beneficiary.


-41-

--------------------------------------------------------------------------------

Table of Contents
 
When determining installment payments in satisfying the minimum distribution
requirements under the Plan, and life expectancy is being recalculated, both the
Participant’s and Spouse’s life expectancy shall be recalculated.


Notwithstanding any other provision of the Plan, effective for distributions
made on or after January 1, 2007, the annuity form of payment available under
the Plan as in effect prior to such date is not available to Employees of the
Flex Kleen Division of the Employer.


(c)           Death Benefits


If a married Participant dies before the commencement of benefits under this
Plan, then unless the Participant elects otherwise, the entire amount of the
Participant’s Account will be paid the to the Participant’s spousal beneficiary
in the form of a single lump sum payment of cash or property.  If an unmarried
Participant dies before the commencement of benefits under this Plan and has
selected a Beneficiary, the entire amount of the Participant’s Account will be
paid to the Participant’s Beneficiary in the form of a single lump sum payment
of cash or property.  If an unmarried Participant dies before the commencement
of benefits under this Plan without selecting a Beneficiary, the entire amount
of the Participant’s account will be paid in a lump-sum payment of cash or
property to the Beneficiary determined under Section 2.04 of this Plan.


A married Participant may elect to have the death benefits described in
paragraph (a) paid to a named Beneficiary which is not the Participant’s
spouse.  Such election must be made in writing, the Participant’s spouse must
consent in writing, and such consent must be witnessed by a notary public.


If the Participant dies after commencing benefits but prior to the distribution
of his entire interest under the Plan, the remaining portion of such interest
will be distributed to the beneficiary determined under Section 2.04 at least as
rapidly as under the method of distribution being used as of the date of death,
as and to the extent required under Code Section 401(a)(9) and regulations
thereunder.


-42-

--------------------------------------------------------------------------------

Table of Contents
 
(d)           Cashout


(1)           General Rule


Notwithstanding any other provision of the Plan and subject to (2) and (3)
below, if a Participant’s vested Account Balance does not exceed $5,000 upon the
Participant’s termination of employment, the Participant’s Account Balance shall
be paid to the Participant, without the Participant’s consent or election, in a
single sum payment as soon as administratively practicable.


(2)           Automatic Rollover Provisions


In the event of a mandatory distribution that is greater than $1,000 in
accordance with the provisions of the Plan, if the Participant does not elect to
have such distribution paid directly to an Eligible Retirement Plan specified by
the Participant in a Direct Rollover or to receive the distribution directly in
accordance with this Article 8, then the Plan Administrator will pay the
distribution in a Direct Rollover to an individual retirement account designated
by the Plan Administrator.


(3)           Rollovers disregarded in determining value of account balance for
involuntary distributions.


Solely for purposes of section 8.04(c)(1) of the Plan, the value of a
Participant’s nonforfeitable Account Balance shall be determined without regard
to that portion of the Account Balance that is attributable to Rollover
Contributions (and earnings allocable thereto) within the meaning of sections
402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the Code.
 
-43-

--------------------------------------------------------------------------------

Table of Contents
 
8.05           Payment to Minors or Incompetents


If any payment due under the terms of the Plan is to be made to a minor or
incompetent person, such payment may be made to or for the benefit of such minor
or incompetent person in full satisfaction thereof in any of the following ways
as the Plan Administrator shall determine without responsibility to follow
application of amounts so paid:  (i) directly to such minor or incompetent
person if permitted by law, (ii) to the legally appointed guardian of such minor
or incompetent person or (iii) to any person or institution maintaining such
minor or incompetent person to be used for the benefit of the minor or
incompetent person.  Any such payment shall constitute a full discharge of the
Plan, the Employer, the Plan Administrator and the Trustee with respect thereto.


8.06           Distributions Under Qualified Domestic Relations Orders


Nothing contained in this Plan prevents the Trustee, in accordance with the
direction of the Plan Administrator, from complying with the provisions of a
qualified domestic relations order as defined in Code Section 414(p)
(“QDRO”).  This Plan specifically permits distribution to an alternate payee
under such a QDRO at any time, irrespective of whether the Participant has
attained his earliest retirement age (as defined in Code Section 414(p)) under
the Plan if the QDRO so provides.  Nothing in this Section 8.06 gives a
Participant a right to receive distribution at a time otherwise not permitted
under the Plan, nor does it permit the alternate payee to receive a form of
payment not otherwise permitted under the Plan.


8.07           Direct Rollover Provisions


(a)           Definition of Terms Used in This Section 8.07


The following words or phrases as used herein shall have the following meanings,
unless a different meaning clearly is required by the context.  Otherwise,
capitalized terms used in this Section 8.07 have the meanings assigned them in
Article I.
 
-44-

--------------------------------------------------------------------------------

Table of Contents


(1)           “Distributee” means a Participant or former Participant, the
Participant’s or former Participant’s surviving spouse, and the Participant’s or
former Participant’s spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code Section 414(p), are
Distributees with regard to the interest of the spouse or former spouse.


(2)           “Eligible Retirement Plan” is: (i) an individual retirement
account described in Code Section 408(a); (ii) an individual retirement annuity
described in Code Section 408(b); (iii) an annuity plan described in Code
Section 403(a); (iv) an annuity contract described in Code Section 403(b); (v) a
qualified trust described in Code Section 401(a); (vi) or an eligible plan under
Code Section 457(b) which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for amounts transferred into such
plan from this Plan.  The definition of Eligible Retirement Plan shall also
apply in the case of a distribution to a surviving spouse, or to a spouse or
former spouse who is the alternate payee under a qualified domestic relations
order, as defined in Code Section 414(p).


(3)           “Eligible Rollover Distribution” is any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include:  any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee’s
Beneficiary, or for a specific period of ten years or more; any distribution to
the extent such distribution is required under Code Section 401(a)(9); returns
of Before-Tax Contributions as a result of Code Section 415 limitations;
corrective distributions of excess deferrals and excess contributions (as
defined in Treasury Regulation Sections 1.402(g)-1(e)(3) and 1.401(k)-(f)(4),
respectively, together with any income allocable to these corrective
distributions; loans treated as distributions under Code Section 72(p); loans in
default that are deemed distributions; any amount that is distributed on account
of hardship including a hardship distribution made under Section 9.01.
 
-45-

--------------------------------------------------------------------------------

Table of Contents
 
Effective January 1, 2002, an Eligible Rollover Distribution includes the
portion of a distribution not includible in gross income, but only to the extent
the requirements of Code Section 402(c)(2)(A) or (B) are met, as such sections
may be amended from time to time.


(b)           Distributee’s Election


A Distributee may elect to have all or a designated portion of an Eligible
Rollover Distribution paid by the Trustee directly to an Eligible Retirement
Plan in a trustee-to-trustee rollover in lieu of receiving a lump sum payment
from the Plan.  In order for the direct rollover option to apply, the election
must be made in accordance with procedures established by the Plan Administrator
or its delegate, the Eligible Retirement Plan must be clearly specified, and the
specified plan must be willing to accept the rollover.


(c)           Waiver of 30-Day Notice Requirement


A distribution from the Plan may commence less than 30 days after the notice
required under Treasury Regulation Section 1.411(a)-11(c) is given, provided
that:  (i) the notice informs the Participant of the right to a period of at
least 30 days after receiving the notice to consider the decision of whether to
elect a lump sum or a direct rollover; and (ii) the Participant, after receiving
the notice, affirmatively elects a distribution, which will constitute a waiver
of the 30-day period.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-46-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE 9
IN-SERVICE WITHDRAWALS


9.01           (a)           Hardship Withdrawals


(1)           Procedures and Funds Available


Upon application of a Participant in accordance with procedures established by
the Plan Administrator, in the event of hardship, a Participant may request a
distribution of the vested portion of his Account Balance which is attributed to
Before-Tax Contributions (excluding earnings) unless grandfathered under a prior
version of the Plan, Catch-Up Contributions (excluding earnings), Rollover
Contributions, and Transferred Accounts, plus their earnings.


A distribution is made on account of hardship only if the distribution is both
on account of an immediate and heavy financial need of the Participant and is
necessary to satisfy the financial need.


(2)           Events that Constitute Immediate and Heavy Financial Need


The following are the only financial needs considered immediate and
heavy:  (i) expenses for medical care (described in Section 213(d) of the Code)
previously incurred by the Participant, the Participant’s Spouse, or any
dependent of the Participant (as defined in Code Section 152) or amounts
necessary for these persons to obtain such medical care; (ii) costs directly
related to the purchase of a principal residence for the Participant (excluding
mortgage payments); (iii) payment of tuition, related educational fees and room
and board expenses for the next 12 months of post-secondary education for the
Participant, the Participant’s Spouse, children or dependents (as defined in
Code Section 152); (iv) payments necessary to prevent the eviction of the
Participant from, or a foreclosure on the mortgage of, the Participant’s
principal residence; (v) effective January 1, 2007, funeral or burial expenses
for the Participant’s deceased parent, spouse, child or dependents (as defined
in Treasury Regulation 1.401(k)-1(d)(3)(iii)(B)(5)) or
 
-47-

--------------------------------------------------------------------------------

Table of Contents
 
(vi) any other financial need considered immediate and heavy under IRS
regulations, rulings, notices or other documents of general applicability.


(3)           Circumstances That Illustrate a Lack of Alternative Resources


A distribution will be considered as necessary to satisfy an immediate and heavy
financial need of the Participant only if:  (i) the Participant has obtained all
distributions, other than hardship distributions, and all nontaxable loans
currently available under all plans maintained by the Employer; (ii) the
distribution is not in excess of the amount of the immediate and heavy financial
need (including amounts necessary to pay any federal, state or local income
taxes or penalties reasonably anticipated to result from the distribution); and
(iii) the Participant is prohibited, under the terms of the Plan or an otherwise
legally enforceable agreement, from making elective contributions and employee
contributions to the Plan and all other plans maintained by the Employer for at
least 6 months after receipt of the hardship distribution.


For this purpose the phrase “all other plans maintained by the Employer” means
all qualified and non-qualified plans of deferred compensation maintained by the
Employer.  The phrase includes a stock option, stock purchase, or similar plan,
or a cash or deferred arrangement that is part of a cafeteria plan within the
meaning of Section 125.  However, it does not include the mandatory employee
contribution portion of a defined benefit plan.  It also does not include a
health or welfare benefit plan, including one that is part of a cafeteria plan
within the meaning of Code Section 125.


(b)           Withdrawals After Age 59½


(1)           Procedures and Funds Available


In accordance with procedures established by the Plan Administrator, a
Participant who has attained age 59½ may elect to withdraw all or a portion of
his vested Account at any time for any reason.
 
-48-

--------------------------------------------------------------------------------

Table of Contents
 
(2)           Funding of Withdrawals


In the event a withdrawal is less than the total amount credited to a
Participant’s Account, and if such Account is invested under more than one
Investment Fund, then the amount withdrawn from such Account shall be charged to
each Investment Fund (other than any Investment Fund that holds Employer
securities) in the same proportion that the net credit balance in the Account
then the subject of withdrawal bears to the combined credit balance in all his
Investment Funds in which such Account is invested.


(c)           Limit on In-Service Distributions


A Participant shall be permitted to make in-service distributions under (a) and
(b) above in a Plan Year in accordance with rules and limitations established by
the Plan Administrator.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


-49-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE 10
TRUST FUND


10.01         Trust Agreement


The Company shall enter into a Trust Agreement (or more than one Trust
Agreement) pursuant to which the Trustee thereunder shall receive contributions
made under the Plan, invest and reinvest such contributions and distribute the
Trust Fund all in accordance with the provisions of the Plan and Trust
Agreement.  In lieu of a Trust Agreement, the Company may enter into an
agreement to establish one or more custodian accounts or annuity contracts
provided such accounts or contracts qualify as a “qualified trust” within the
meaning of Section 501 of the Code.


10.02         Trustee


Any Trustee under a Trust Agreement will be a trustee appointed by the Board of
Directors.  The removal or resignation of a Trustee shall occur pursuant to the
terms of the applicable Trust Agreement.


10.03         Separate Funds


At the direction of the Plan Administrator, the Trustee will maintain separate
types of Investment Funds within the Trust Fund providing a broad range of
investment alternatives.  Earnings or gains derived from the assets of any
Investment Fund will be reinvested in that Fund.  All assets in each of the
Investment Funds shall be held in the name of the Trustee or its
nominee.  Appropriate separate accounts for each Investment Fund shall be
established and maintained by the Trustee.


10.04         Investment Managers


The Company, upon advice of the Plan Administrator, may enter into a written
agreement with or direct the Trustee to enter into an agreement with one or more
“investment
-50-

--------------------------------------------------------------------------------

Table of Contents
 
managers” (as defined in ERISA Section 3(38)) to manage the investments of the
Investment Funds.  Such investment managers may include one or more legal
reserve life insurance companies that enter into group annuity contracts with
the Trustee.  The Company may, from time to time, remove any such investment
manager or any successor Investment Manager, or direct the Trustee to do so, and
any such investment manager may resign.  The Company may, upon removal or
resignation of an investment manager, provide for the appointment of a successor
investment manager.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
-51-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE 11
ADMINISTRATION


11.01         Plan Administrator


The general administration of the Plan and the responsibility for carrying out
the provisions of the Plan shall be placed in the Company, unless delegated to a
committee determined and selected by the Board of Directors, in which case the
committee shall be the “Plan Administrator”.


11.02         Duties and Powers


The Plan Administrator, or its delegate, shall maintain and keep such records as
are necessary for the efficient operation of the Plan or as may be required by
applicable law, regulation or ruling and shall provide for the preparation and
filing of such forms or reports as may be required to be filed with any
governmental agency or department and with the Participants and/or other persons
entitled to benefits under the Plan.  The Plan Administrator shall have all
powers necessary to carry out the provisions of the Plan and to satisfy the
requirements of any applicable law.


These powers and discretionary authority shall include by way of illustration
and not limitation, the power to:  (i) construe and interpret the Plan and
determine any questions of fact arising under the Plan, including all questions
of eligibility for and the determination of the amount, time, and manner of
payment of any benefits hereunder; the Plan Administrator’s construction hereof
and any actions and decisions taken thereon in good faith shall be final and
conclusive; (ii) correct any defect, resolve any ambiguity, supply any omission
or reconcile any inconsistency herein in such manner and to such extent as shall
be deemed expedient by the Plan Administrator in its sole discretion to carry
the Plan into effect; (iii) prescribe procedures to be followed by Participants
and/or other persons in filing applications or elections; (iv) prepare and
distribute, in such manner as may be required by law or the Plan Administrator
deems appropriate, information explaining the Plan; (v) require from the
Employer and Participants such information as shall be necessary for the proper
administration of the Plan; and (vi) appoint and retain individuals to assist
 
-52-

--------------------------------------------------------------------------------

Table of Contents
 
in the administration of the Plan, including such legal, clerical, accounting
and actuarial services as it may require or as may be required by any applicable
law or laws.


11.03         Standard of Conduct


The Plan Administrator and its delegates shall discharge their duties with
respect to the Plan solely in the interest of the Participants and other persons
entitled to benefits under the Plan and shall do so with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
man acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of like character and with like aims.  The Plan
Administrator shall at all times act in accordance with the terms and conditions
of the Plan, any applicable law, and any authoritative rules, regulations or
judicial decisions which govern the operation and administration of the Plan.


11.04         Delegation


The Plan Administrator may appoint such individuals, entities or committees with
such powers as it shall determine and may authorize one or more of them or an
agent to execute and/or deliver any instrument or make any payment on its behalf
with respect to the Plan.  Where appropriate, any reference in this Plan to the
Plan Administrator shall refer to a properly authorized delegate of the Plan
Administrator with regard to matters within the responsibility of such
delegate.  The Plan Administrator may by written notice of appointment delivered
to any person or persons, corporate or individual, who accept the same, delegate
or allocate any fiduciary responsibility (other than that of named fiduciary) to
one or more person or persons, corporate or individual, any or all of whom may
serve in more than one fiduciary capacity.


11.05         Rules and Decisions


The Plan Administrator shall endeavor to act by general rules so as not to
discriminate in favor of any person and may from time to time adopt such rules
and regulations for the administration of the Plan and the transaction of its
business as the Plan Administrator shall determine to be necessary to fulfill
its duties and obligations or as may be required by law.  Subject
 
-53-

--------------------------------------------------------------------------------

Table of Contents
 
to the provisions of this Plan relating to the appeal procedure described in
Section 11.04, the decisions and records of the Plan Administrator shall be
conclusive and binding upon the Employer, the Participants and all other persons
having an interest under the Plan.


11.06         Compensation


The Plan Administrator and each delegate shall serve without compensation from
the Plan but shall be reimbursed by the Employer for any expenses incurred in
the performance of its duties hereunder.


11.07         Insurance


The Employer shall indemnify or provide and maintain appropriate insurance
coverage for the Plan Administrator, its delegates and appointees (others than
persons who are independent of the Employer and are rendering services to the
Plan for a fee) to protect the same from any and all claims, losses, damages,
liabilities, costs and expenses arising by reason of their action or failure to
act in connection with the performance of their duties, responsibilities and
obligations under the Plan, and under ERISA or other applicable law, excepting
any willful misconduct or gross negligence.  Notwithstanding the foregoing,
indemnification shall not extend to any persons or entities, or apply in respect
of any action or failure to act, if such indemnification would give rise to a
claim of subrogation against the Employer.


11.08         Change of Plan Administrator


If at any time, the Company determines, by action of the Board of Directors,
that a person, committee or entity other than the Company should be the Plan
Administrator, such other person, committee or entity shall become the Plan
Administrator automatically, and all references in the Plan to Plan
Administrator shall mean such other person, committee or entity.  Any previous
Plan Administrator would be protected by indemnification or insurance under
Section 10.07 in respect of any action or failure to act by such former Plan
Administrator during the time that he was the Plan Administrator.
 
-54-

--------------------------------------------------------------------------------

Table of Contents
 
11.09         Disqualification


Neither the Plan Administrator nor any delegate shall participate in the
consideration of any matter or question under the Plan which specifically
relates to him or them or any other persons entitled to benefit payments because
of such Plan Administrator’s or delegate’s participation under the Plan.


11.10         Rights of Those Administering the Plan


To the extent permitted by law, the members of the Board of Directors and the
members of any committee or any person to whom it may delegate any duty or power
in connection with administering the Plan, the Employer, and its officers and
employees shall be entitled to rely conclusively upon, and shall be fully
protected in any action taken or suffered by them in good faith in the reliance
upon any actuary, counsel, accountant, other specialist or other person selected
as provided herein or in reliance upon any tables, valuations, certificates,
opinions or reports which shall be furnished by any of them or by the
Trustee.  Further, to the extent permitted by law, no member of the Board of
Directors or member of any such committee, nor the Employer, nor the officers
nor employees shall be liable for any neglect, omission or wrongdoing of the
Trustee nor any other member of the Board of Directors or any other member of
any such committee.


11.11         Administrative Expenses


All reasonable expenses incurred prior to termination of the Plan that shall
arise in connection with the administration of the Plan, including but not
limited to the compensation of the Trustee, taxes, administrative expenses and
other proper charges and disbursements of the Trustee and compensation and other
expenses and charges of any counsel, accountant, actuary, specialist or other
person who shall be employed in connection with the administration thereof, may
be paid by and charged to the Trust Fund to the extent not paid by the Employer.
 
-55-

--------------------------------------------------------------------------------

Table of Contents
 
11.12         Non-Discrimination


Any discretionary actions to be taken under the Plan by the Plan Administrator,
each delegate and the Employer shall be uniform and non-discriminatory in nature
and applicable to all persons similarly situated.


11.13         Correction of Errors


Notwithstanding anything to the contrary contained in the Plan, the Plan
Administrator is expressly empowered to correct any errors made in calculating
the amount of a Participant’s Account Balance or the determination and
allocation of Before-Tax Contributions, Employer Contributions and Matching
Contributions and/or gains and losses with respect to a particular Plan Year or
Plan Years.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


-56-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE 12
CLAIMS PROCEDURE


12.01         Claim for Benefits


Any claim for benefits under the Plan shall be filed in writing with the Plan
Administrator.


12.02         Timing of Notification of Benefit Determination


The Plan Administrator (or Committee, if appointed) shall notify the claimant of
an adverse benefit determination within a reasonable period of time, but not
later than 90 days after receipt of the claim by the Plan, unless it determines
that special circumstances require an extension of time for processing the
claim.  If the Plan Administrator (or Committee, if applicable) determines that
an extension of time for processing is required, written notice of the extension
shall be furnished to the claimant within the initial 90-day period.  In no
event shall such extension exceed a period of 90 days from the end of such
initial period.  The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan expects to render
the benefit determination.


12.03         Manner and Content of Benefit Determinations


The Plan Administrator (or Committee, if applicable) shall provide a claimant
with written or electronic notification of any adverse benefit
determination.  Any electronic notification shall comply with the standards
imposed by 29 CFR 2520-104b-1(c)(1)(i), (iii) and (iv).  The notification shall
set forth, in a manner calculated to be understood by the claimant:


(i)             The specific reason or reasons for the adverse determination.


(ii)            Reference to the specific Plan provisions on which the
determination is based.


-57-

--------------------------------------------------------------------------------

Table of Contents
 
(iii)           A description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary.


(iv)           A description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under section 502(a) of the Act following an adverse
benefit determination on review.


12.04         Appeal of Adverse Benefit Determination


In order to provide a claimant with the opportunity for a full and fair review
of a claim and adverse benefit determination:


(i)             A claimant has at least 60 days following receipt of a
notification of an adverse benefit determination within which to appeal the
determination.


(ii)            A claimant may submit written comments, documents, records and
other information relating to the claim for benefits


(iii)           A claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits.  A document, record
or other information shall be considered “relevant” to a claimant’s claim if
such document, record or other information:
 
(A)          was relied upon in making the benefit determination;
 
(B)          was submitted, considered or generated in the course of making the
benefit determination, without regard to whether such document or record was
relied upon in making the benefit determination; or
-58-

--------------------------------------------------------------------------------

Table of Contents
 
(C)          demonstrates compliance with the administrative processes and
safeguards required by the Department of Labor’s regulations in making the
benefit determination.


(iv)           The review will take into account all comments, documents,
records and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.


12.05         Timing of Notification of Benefit Determination on Review


The Plan Administrator (or Committee, as applicable) shall notify a claimant of
the Plan’s benefit determination on review within a reasonable period of time,
but not later than 60 days after receipt of the claimant’s request for review by
the Plan, unless it determines that special circumstances (such as the need to
hold a hearing) require an extension of time for processing the claim.  If an
extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
60-day period.  In no event shall such extension exceed a period of 60 days from
the end of the initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the determination on review.


When the Committee is making the determination on review, if it holds regularly
scheduled meetings at least quarterly, the paragraph above shall not apply, and
the Committee shall instead make a benefit determination no later than the date
of the meeting of the Committee that immediately follows the Plan’s receipt of a
request for review, unless the request for review is filed within 30 days
preceding the date of such meeting.  In such case, a benefit determination may
be made by no later than the date of the second meeting following the Plan’s
receipt of the request for review.  If special circumstances require a further
extension of time for processing, a benefit determination shall be rendered not
later than the third meeting of the Committee following the Plan’s receipt of
the request for review.  If such an extension of time for review is required
because of special circumstances, the Committee shall provide the claimant with
written notice of the extension, describing the special circumstances and the
date as of which the benefit
 
-59-

--------------------------------------------------------------------------------

Table of Contents
 
determination will be made, prior to the commencement of the extension.  The
Committee shall notify the claimant of the benefit determination as soon as
possible, but not later than 5 days after the benefit determination is made.


The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is filed in accordance with the Plan
procedures, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing.  In the event that a
period of time is extended due to a claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information.


12.06         Manner and Content of Notification of Benefit Determination on
Review


The Plan Administrator (or Committee as applicable) shall provide a claimant
with written or electronic notification of a plan’s benefit determination on
review.  Any electronic notification shall comply with the standards imposed by
29 CFR 2520.104b-1(c)(1)(i) , (iii), and (iv).  In the case of an adverse
benefit determination, the notification shall set forth, in a manner calculated
to be understood by the claimant:


(i)             The specific reason or reasons for the adverse determination.


(ii)            Reference to the specific Plan provisions on which the benefit
determination is based.


(iii)           A statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.
 
-60-

--------------------------------------------------------------------------------

Table of Contents
 
(iv)           A statement describing any voluntary appeal procedures offered by
the Plan and the claimant’s right to obtain the information about such
procedures described in paragraph (c)(3)(iv) of this section, and a statement of
the claimant’s right to bring an action under section 502(a) of ERISA.


In the case of an adverse benefit determination on review, the Plan
Administrator (or Committee, as applicable) shall provide such access to, and
copies of, documents, records, and other information described above, as
appropriate.


12.07         Failure to Follow Claims Procedures


In the case of the failure of the Plan to follow the claims procedures, the
claimant shall be deemed to have exhausted the administrative remedies under the
Plan and shall be entitled to pursue any available remedies under section 502(a)
of ERISA.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
-61-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE 13
AMENDMENT, WITHDRAWAL, TERMINATION AND MERGER


13.01         Amendment


The Company reserves the right at any time and from time to time, and
retroactively if deemed necessary or appropriate and not otherwise prohibited by
applicable law, to modify or amend in whole or in part, any or all of the
provisions of the Plan by action of the Board of Directors or any other duly
authorized delegate of the Board of Directors, no such modification or amendment
shall make it possible, however, for any part of the corpus or income of the
Trust Fund (other than such part as is required to pay taxes or administrative
expenses) to be used for, or diverted to, purposes other than for the exclusive
benefit of Participants and Beneficiaries (except as otherwise provided in the
Plan), and that no modification or amendment shall be made which has the effect
of reducing the Participant’s vested interest in his Accrued Benefit below the
vested percentage thereof computed under the Plan as in effect on the later of
the date on which the amendment is adopted or becomes effective.


Notwithstanding the foregoing, modifications or amendments to the Plan may be
made by the Company by action of the Board of Directors or any other authorized
delegate of the Board of Directors as required to obtain or maintain
qualification of the Plan and Trust Fund under Sections 401(a), 401(k) and
501(a) of the Code.


13.02         Application of Amendments to Benefits Previously Determined


All benefits payable under the Plan to or on behalf of a Participant shall be
determined in accordance with the provisions of the Plan as in effect on the
date of such Participant’s termination of employment unless expressly provided
otherwise in the Plan, unless such benefits are specifically referred to in or
interpreted by the Plan Administrator as included by, subsequent amendments or
unless applicable law requires otherwise.
 
-62-

--------------------------------------------------------------------------------

Table of Contents
 
13.03         Right to Terminate


While the Company intends to continue the Plan indefinitely, it assumes no
contractual obligation as to its continuance, and the Company, by action of the
Board of Directors or any other authorized delegate of the Board of Directors,
may terminate the Plan in whole or in part as to any group of Participants or as
to any Employer or cause Employer contributions to be discontinued at any
time.  If there is a permanent discontinuance of Employer contributions, or if
the Plan is terminated partially and it is judicially determined or the Internal
Revenue Service determines that a partial termination within the meaning of the
Code has occurred, or if there is a complete termination of the Plan in its
entirety, Participants affected by the discontinuance of contributions or
partial or complete termination shall be fully vested in their Accrued Benefits
to the date of such discontinuance or termination.  Except as required by law,
the Employer shall have no liability to make any further contributions to the
Plan following termination or discontinuance and Participants shall rely solely
upon the assets in the Trust Fund for payment of any benefits due under the
Plan.


13.04         Withdrawal of an Employer


If an Employer shall cease to be a participating Employer in the Plan, the Plan
Administrator shall then direct the Trustee either to retain or distribute the
Accounts of the Participants of the withdrawing Employer as of the date of such
withdrawal on the same basis as if the Plan had been terminated pursuant to
Section 12.04, or to deposit in a trust established by the withdrawing Employer
pursuant to a plan substantially similar to the Plan, assets equal in value to
the assets of the Trust Fund allocable to the Accounts of Participants of the
withdrawing Employer.


13.05         Merger, Consolidation or Transfer


No merger or consolidation with, or transfer of assets or liabilities to, any
other plan will be permitted unless each Participant shall be entitled to
receive a benefit immediately after the merger, consolidation or transfer
(determined as if the Plan then terminated) which is equal to or greater than
the benefit he would have been entitled to receive immediately before the
merger, consolidation or transfer (determined as if the Plan had then
terminated).  Similarly, in the event of
 
-63-

--------------------------------------------------------------------------------

Table of Contents
 
any merger or consolidation with or transfer of assets or liabilities from any
other plan to the Plan, each Participant in the other plan who becomes a
Participant in the Plan shall be entitled to receive a benefit under the Plan
immediately after the merger, consolidation or transfer (determined as if the
Plan had then terminated) which is equal to or greater than the benefit he would
have been entitled to receive immediately before the merger, consolidation or
transfer (determined as if the other plan had then terminated).




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


-64-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE 14
MISCELLANEOUS


14.01         Benefits Payable from the Trust Fund


The Trust Fund shall be the sole source of benefits under the Plan, and each
Participant and Beneficiary or any other person who shall claim the right to any
payment or benefit under the Plan shall be entitled to look only to the Trust
Fund for payment of benefits.  Except as may be otherwise provided by ERISA or
other applicable law, the Employer shall have no liability to make or continue
from its own funds the payment of any benefit under the Plan.


14.02         Elections


Elections hereunder shall be made in writing or electronically, as determined by
the Plan Administrator or its delegate, by the completion and delivery to the
Plan Administrator or its delegate of such written or electronic forms
prescribed by the Plan Administrator for such purposes, within the limits set
forth hereunder with respect to each such election, or, if no time limit is set
forth, such limit as may be established by the Plan Administrator.


14.03         No Right to Continued Employment


Neither the establishment of the Plan, the payment of any benefits thereunder
nor any action of any Employer, the Board of Directors, the Plan Administrator
or the Trustee shall be held or construed to confer upon any person any legal
right to be continued in the employ of any Employer.  The Plan shall not be
deemed to constitute a contract between the Employer and any Employee or other
person whether or not in the employ of the Employer, nor shall anything
contained in the Plan be deemed to give any Employee or other person whether or
not in the employ of the Employer, any right to interfere with the right of the
Employer to discharge any Employee at any time and to treat him without regard
to the effect which such treatment might have upon him as a Participant of the
Plan.


-65-

--------------------------------------------------------------------------------

Table of Contents
 
14.04         Inalienability of Benefits and Interest


No benefit payable under the Plan or interest in the Trust Fund shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
attachment, garnishment, execution, encumbrance or charge, whether voluntary or
involuntary, and any such attempted action shall be void, and no such benefit or
interest shall be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of any Participant or Beneficiary.  If any
Participant or Beneficiary shall become bankrupt or shall attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any benefit payable
under the Plan or interest in the Trust Fund, voluntarily or involuntarily, then
to the extent permitted by law, the Plan Administrator in its discretion may
hold or apply such benefit or interest or any part thereof to or for the benefit
of such Participant, or his Beneficiary, his spouse, children, blood relatives,
or other dependents, or any of them, in such manner and in such proportions as
the Plan Administrator may consider proper and such application shall be a
complete discharge of all liability with respect to such benefit payment.


Notwithstanding the foregoing, payment of benefits hereunder shall be made in
such a way as to comply with and be in accordance with the applicable
requirements of any “qualified domestic relations order” (as defined in ERISA
Section 208(d) or Code Section 414(p)) and such payment shall be a complete
discharge of liability with respect thereto.  The Plan Administrator shall
follow the procedures set forth in such Sections for purposes of determining the
qualified status of any domestic relations order and will establish such
practices, procedures and rules as it deems administratively necessary to comply
with the order and said Sections.


14.05         Exclusive Benefit


The Trust Fund shall be held for the exclusive benefit of Participants and
Beneficiaries, as applicable, and for defraying the reasonable expenses of
administering the Plan and as otherwise provided in the Plan.  Notwithstanding
the foregoing, nothing herein contained shall be construed to prohibit the
return to the Employer of contributions which are:  (i) made by the Employer by
reason of a mistake of fact if such return is made to the Employer within one
year after payment of such contributions; (ii) conditioned upon initial
qualification of the Plan (and Trust) under Section 401(a)
-66-

--------------------------------------------------------------------------------

Table of Contents
 
of the Code if such return is made within one year after the date of final
denial of such qualification; or (iii) conditioned upon the deductibility of the
contributions under Section 404 of the Code to the extent such deduction is
finally disallowed if such return is made within one year of such disallowance.


14.06         Address of Record


Each individual or entity with an actual or potential interest in the Plan shall
file and maintain a current record address with the Plan
Administrator.  Communications mailed by the Employer, Trustee, or Plan
Administrator to such record address fulfills all obligations to provide
required information to Participants, including former employees and
Beneficiaries, in regard to the Plan.  If no record address is filed, it may be
presumed that the address used to forward statements of a Participants’ Accounts
is the record address.


Notwithstanding the above, the Plan Administrator shall employ any method
approved by the Department of Labor for locating missing participants and paying
benefits on behalf of such participants upon Plan termination.


14.07           Headings


Headings of Articles and Sections of the Plan are inserted for convenience of
reference only.  They constitute no part of the Plan and shall not be considered
in the construction of the Plan.


14.08           Use of Masculine/Feminine; Singular/Plural


For purposes of the Plan, words or phrases herein in the masculine shall be
construed to include the feminine or neuter, and vice versa, and words or
phrases in the singular shall be construed to include the plural, and vice
versa, wherever necessary for a fair and reasonable understanding.
 
-67-

--------------------------------------------------------------------------------

Table of Contents
 
14.09         Payment of Expenses


Direct charges and expenses arising out of the purchase or sale of securities,
and taxes levied on or measured by such transactions shall be charged against
the Investment Fund or Funds with respect to which the transaction took
place.  The payment of administrative expenses other than those charged to the
Trust Fund above shall be governed by the provisions of Section 10.13.


14.10         Tax Status of the Plan


The Employer intends that the Plan (including the Trust Agreement forming a part
thereof) shall be a qualified profit sharing plan under Section 401(a) of the
Code containing a cash or deferred arrangement under Section 401(k) of the Code,
that the Trust Fund shall be a qualified trust and exempt from taxation under
Section 501(a) of the Code or as may be provided for in any similar provisions
of subsequent revenue laws and that a Participant’s election to make Before-Tax
Contributions to the Plan shall constitute an election under Section
401(k)(2)(A) of the Code.


14.11         Governing Law


The Plan and Trust Agreement and all amendments thereto shall be construed,
whenever possible, to be in conformity with the requirements of the Code and
ERISA, an according to the laws of the Commonwealth of Pennsylvania to the
extent not preempted by federal law.


14.12         Personal Right


Entitlement to receive a benefit under the Plan is a personal right of the
person so entitled.  No other person shall inure to any right therein except as
provided in the Plan.


14.13         Determination of Payee


To the extent not disputed under the Plan’s claim and appeal procedure described
in Article 11, the determination of the Plan Administrator as to the identity of
the proper payee of
-68-

--------------------------------------------------------------------------------

Table of Contents
 
any benefit under the Plan and the amount, form and time of payment shall be
conclusive, and payment in accordance with such determination shall constitute a
complete discharge of all obligations on account of such benefit.


14.14         Interpretation


If any provision of the Plan is subject to more than one interpretation, such
ambiguity shall be resolved in favor of the interpretation that is consistent
with the Plan meeting the requirements of said Code sections.


14.15         USERRA and Code Section 414(u) Compliance


Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u).  In addition, loan repayments
will be suspended under this Plan as permitted under Code Section 414(u)(4).
 
 
 
 
 
 
 
 
 
 
 
 

 


 
-69-

--------------------------------------------------------------------------------

Table of Contents


ARTICLE 15
TOP HEAVY PROVISIONS


15.01         Definition of Terms Used in This Article 15


The following words or phrases as used herein shall have the following meanings,
unless a different meaning clearly is required by the context.  Otherwise,
capitalized terms used in this Article 15 have the meanings assigned to them in
Article 1.  The following applies to Plan Years beginning on and after January
1, 2002.


(a)           “Top Heavy Plan” means the Plan only if it is part of an
Aggregation Group (as defined in (e) below) under which as of the Determination
Date (as defined in (c) below), the aggregate of the Accounts for Key Employees
(as defined in (b) below) exceeds 60 percent of the aggregate Present Value of
Benefits (as defined in (g) below) for all Key Employees and Non-Key Employees
(as defined in (h) below).


(b)           “Key Employee” means any Employee or former Employee (including
any deceased Employee) who at any time during the Plan Year that includes the
Determination Date (as defined in (c) below) was any one or more of the
following:


(1)           An officer of the Company or an Affiliated Company whose Annual
Compensation (as defined in (f) below) for the Plan Year exceeds $130,000 (as
adjusted under Section 416(i)(1) of the Code for plan years beginning after
December 31, 2002);


(2)           Any person owning (or considered as owning within the meaning of
Section 318 of the Code as modified by Section 416(i)(1)(B)(iii) of the Code)
more than five percent of the outstanding stock of the Employer (or stock having
more than five percent of the total combined voting power of all stock of the
Employer).  If two or more Employees (as defined in (d) below) or former
Employees have the same percentage of ownership, the Employee or former Employee
with the higher Annual Compensation (as defined in (f) below) for the Plan Year
will be considered to have the greater share of interest; or
 
-70-

--------------------------------------------------------------------------------

Table of Contents
 
(3)           Any person who has Annual Compensation (as defined in (f) below)
of more than $150,000 and would be described in subsection (3) above, if “one
percent” were substituted for “five percent.”


Notwithstanding the foregoing, the determination of who is a Key Employee will
be made in accordance with Section 416(i)(1) of the Code and the applicable
regulations and other guidance of general applicability issued thereunder.


(c)           “Determination Date” means the last day of the immediately
preceding Plan Year or, in the case of the first Plan Year, the last day of such
Plan Year.


(d)           “Employee” means an Employee as defined in Article 1, any former
Employee, and any Beneficiary of such Employee or former Employee.


(e)           “Aggregation Group” means a group of plans (including the Plan)
maintained by the Employer (or an Affiliated Company) in which a Key Employee is
a participant or which is combined with the Plan in order to meet the coverage
and non-discrimination requirements of Sections 410 or 401(a)(4) of the Code, or
a terminated plan in which a Key Employee was a participant during the five-year
period ending on the Determination Date.  The Aggregation Group shall also
include those plans other than the Plan which need not be aggregated with the
Plan to meet said Code requirements, but which are selected by the Company to be
part of a permissive Aggregation Group which includes the Plan, as long as such
permissive Aggregation Group continues to meet the requirements of
Sections 401(a)(4) and 410 of the Code.


(f)           “Annual Compensation” means compensation within the meaning of
Code Section 415(c)(3).


(g)           “Present Value of Benefits” means the Account Balances determined
as of the most recent Valuation Date which falls within the 12-month period
prior to, or coincident with, the Determination Date under all defined
contribution plans in the Aggregation Group and the accrued
 
-71-

--------------------------------------------------------------------------------

Table of Contents
 
benefits determined as of such Valuation Date under defined benefit plans which
are part of the Aggregation Group determined in accordance with Section 416 of
the Code and the regulations thereunder.  The present values of accrued benefits
and the amounts of Account Balances of an Employee as of the Determination Date
shall be increased by the distributions made with respect to the Employee under
the Plan under Section 416(g)(2) of the Code during the 1-year period ending on
the Determination Date.  The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Section 416(g)(2)(A)(i) of the
Code.  In the case of a distribution made for a reason other than separation of
service, death or Disability, this provision shall be applied by substituting
“5-year period” for “1-year period.”  The accrued benefits and Account of any
individual who has not performed services for the Employer during the 1-year
period ending on the Determination Date shall not be taken into account.  The
accrued benefits under defined benefit plans that are part of the Aggregation
Group shall be determined in accordance with the provisions in such plans
concerning top-heavy status.


(h)           “Non-Key Employee” means any Employee (as defined in (d) above)
who is not a Key Employee.


15.02         Consequences of Top Heavy Status


In the event that the Plan is or becomes a Top Heavy Plan with respect to a
particular Plan Year, a minimum contribution shall be made to the Plan by the
Employer for each Covered Employee who is eligible to become a Participant, is a
Covered Employee on the last day of the Plan Year and is a Non-Key Employee,
unless otherwise provided below.  The minimum contribution shall be in an amount
equal to the lesser of three percent of the Non-Key Employee’s Annual
Compensation for the Plan Year or the highest percentage of Annual Compensation
for the Plan Year contributed by the Employer on behalf of a Key Employee, such
minimum contribution to be determined after taking into account the Before-Tax
Contributions made on behalf of Key Employees, and Matching Contributions made
on behalf of all Covered Employees under the Plan and other company
contributions made on behalf of Covered Employees under any other defined
contribution plan included in the Aggregation Group for such Plan Year.
 
-72-

--------------------------------------------------------------------------------

Table of Contents
 
Notwithstanding the foregoing, no such minimum contribution will be made under
the Plan if a qualified defined benefit plan which is part of the Aggregation
Group provides such Covered Employee with a least the minimum benefit required
to be provided to such Covered Employee by a top-heavy defined benefit plan
under Section 416 of the Code.  The minimum contribution required hereunder
shall be implemented without taking into account contributions or benefits under
Chapter 2 of the Code (relating to tax on self-employment income), Chapter 21 of
the Code (relating to Federal Insurance Contributions Act), and Title II of the
Social Security Act or other federal or state law.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
-73-

--------------------------------------------------------------------------------

Table of Contents
 


IN WITNESS WHEREOF, Met-Pro Corporation has caused the Plan to be executed by
its duly authorized officers and attested to on this   25th   day
of          September        , 2007.




 

  MET-PRO CORPORATION               By  /s/ Gary J.
Morgan                                     Title: V.P.
Finance                     

 

 


 
 
 
 
 
 
 
 
 
 
 


                                          


 
 
-74-

--------------------------------------------------------------------------------

Table of Contents
 
APPENDIX A


Transferred Accounts for Flex Kleen Division


A.           Transferred Accounts


There shall be subaccounts held under the Plan as part of a Participant’s
Account Balance for employees of the Flex Kleen Division of the Met-Pro
Corporation that consists of the following interests from the Aqua Alliance Inc.
(Fidelity Plan #35338) and Air & Water Technologies plans:  (i) prior plan
profit-sharing contributions; (ii) prior plan after-tax contributions; (iii)
prior plan matching contributions; and (iv) prior plan rollover contributions
(collectively, the “Transferred Accounts”).  A Participant’s Transferred
Accounts shall be available for loans in accordance with the procedures of
Article 7, and may be withdrawn in-service at any time in accordance with the
procedures established by the Plan Administrator.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
-75-

--------------------------------------------------------------------------------

